UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 20-F Pre-effective Amendment No. 2 x REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 [Fee Required] Commission File No. 000-54051 NERIUM BIOTECHNOLOGY, INC. 11467 Huebner Road, Suite 175, San Antonio, Texas, USA 78230 Dennis R. Knocke, President Phone (210) 822-7908; Fax(210) 561-0386 E-mail – dknocke@nerium.com Securities registered or to be registered pursuant to Section 12(b) of the Act.None Securities registered or to be registered pursuant to Section 12(g) of the Act.Common Stock Securities for which there is a reporting obligation to Section 15(d) of the Act.None Indicate the numbers of outstanding shares of each of the issuers’ classes of capital or common stock as of September 30, 2010. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. YesoNo o Note-Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12-2 of the Exchange Act(Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated Filerx *Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: International Financial Reporting Standards as issued by the International Accounting Standards BoardoOthero *If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 xItem 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox INDEX INDEX Page No. Part I Glossary of Terms 3 Item1. Identity of Directors, Senior Management and Advisers. 5 Item 2. Offer Statistics and Expected Timetable. 5 Item 3. Key Information. 6 Item 4. Information on the Company. 12 Item 4A. Unresolved Staff Comments. 25 Item 5. Operating and Financial Review and Prospects. 26 Item 6. Directors, Senior Management, and Employees. 40 Item 7. Major Shareholders and Related Party Transactions. 42 Item 8. Financial Information. 44 Item 9. The Offer and Listing. 44 Item 10.Additional Information. 44 Item 11. Quantitative and Qualitative Disclosures About Market Risk. 47 Item 12. Description of Securities Other then Equity Securities. 47 Part II Item 13. Defaults, Dividend, Arrearages, and Delinquencies. 47 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds. 47 Item 15. Controls and Procedures. 48 Item 16 A. Audit Committee Financial Expert. 48 Item 16 B. Code of Ethics 48 Item 16 C. Principal Accountant Fees and Services. 48 Item 16 D. Exemptions From the Listing Standards for Audit Committees. 48 Item 16 E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers. 48 Item 16 F. Change in Registrant’s Certifying Accountant. 48 Item 16G. Corporate Governance 48 Part III Item 17. Financial Statements. 49 Item 18. Financial Statements. 49 Item 19. Exhibits. 49 Signatures 50 Certifications 2 INDEX GLOSSARY OF TERMS The following is a glossary of terms used frequently throughout this prospectus and the summary hereof. Abortifacients A drug or other agent used to cause abortion. Adjuvant therapy A treatment method used in addition to the primary therapy. Alpha 3 Marker A specific receptor (chemical group or molecule, such as a protein) present on the cell surfaces of certain organs and tissues which has an “affinity” for a specific chemical group, molecule, or virus. Angiogenesis The formation of new blood vessels, which usually accompanies the growth of malignant tissue. Antiviral A substance or process that destroys a virus or suppresses its replication. Anvirzel™ The Company’s lead product used in the treatment of cell proliferative disease (cancer). Apoptosis Also known as programmed cell death, is a form of cell death in which a programmed sequence of events leads to the destruction of cells without releasing harmful substances into the surrounding area. Autophagy A process involving the degradation of a cell’s own components. bFGF Basic fibroblast growth factor. When activated, it is hypothesized that bFGF mediates the formation of new blood vessels, a process also known as angiogenesis. Board of Directors The board of directors of the Company. Canadian GAAP Canadian generally accepted accounting principles. Cardenolide A type of steroid. Cardiac Glycosides Naturally occurring drugs whose actions include both beneficial and toxic effects on the heart. Caspase Enzymes which play an essential role in apoptosis. CD4+ An immune system cell that has the ability to recognize a viral attack on a normal cell and mark such infected cell for “attack” by immune system “killer T cells”. cGMP Honduran “current Good Manufacturing Practices”. Chemotherapy The use of chemicals or drugs to treat disease; the term is typically used to refer to cancer treatment. Company Nerium Biotechnology, Inc. Common Shares The common shares in the capital of the Company. 3 INDEX Cytochrome C A protein present in mitochondrial membranes, it is important in the energy generation machinery of the cell. In addition, when cells are damaged as a result of apoptosis, the release of cytochrome c is a part of the cascade of reactions leading to programmed cell death. Cytotoxic Toxic to cells. Digitalis A drug that regulates the rate and strength of the heartbeat. Emetics Substances which induce vomiting. Mitochondria Parts of a cell where aerobic production (also called cell respiration) takes place. Nerium oleander See “Oleander”. NF-kB Proteins that are involved in the control of a large number of normal cellular and organismal processes, such as immune and inflammatory responses, developmental processes, cellular growth and apoptosis. Oleander An ornamental plant found natively in tropical and subtropical climates. Oleandrin A cardiac glycoside extracted from oleander. Oxygen Free Radicals An oxygen molecule that contains at least one unpaired electron and is hypothesized to be extremely reactive and damaging to body proteins and fats, and to DNA, the hereditary material of cells. Phoenix Biotech, Ltd. A British Virgin Islands corporation acquired by the Company in 2006. Proliferative To grow or multiply by quickly generating new tissue, parts or cells. Radiotherapy Also known as radiation therapy, it is the process by which high-energy radiation from x-rays, gamma rays, neutrons, and other sources are used to kill cancer cells and shrink tumors. Sanitary Registers A term used in most Latin American countries to represent the drug approval process by the health ministry for that country. SEDAR System for Electronic Document Analysis and Retrieval located at the following URL: http://www.sedar.com Share Exchange Agreement The agreement entered into between the Company and Phoenix Biotechnology Inc. whereby the Company acquired Phoenix Biotech, Ltd. Therapeutic The treatment, remediation, or cure of a disorder or disease. Transduction A process by which a cell converts one kind of signal or stimulus into another. USFDA United States Food and Drug Administration. 4 INDEX Part I Item 1.Identity of Directors, Senior Management and Advisers. The following is a listing of the Company’s Directors, Senior Management, Advisors, and Auditors. A.DIRECTORS AND SENIOR MANAGEMENT. 1.Directors: Dennis R. Knocke, 11467 Huebner Road, Suite 175, San Antonio, TX 78230, USA J. Peter Nettelfield, 11467 Huebner Road, Suite 175, San Antonio, TX 78230, USA John F. O’Donnell, 500-220 Bay Street, Toronto, Ontario, M5J 2W4, Canada Gustavo A. Ulloa, Jr., Colonia Florencia Sur, Tegucigalpa, Honduras John C.C. Wansbrough, 333 Bloor Street East, Toronto, Ontario, M4W 1G9, Canada Peter A. Leininger, MD, 11467 Huebner Road, Suite 175, San Antonio, TX 78230, USA 2.Senior Management. Dennis R, Knocke, President and CEO, 11467 Huebner Road, Suite 175, San Antonio, TX 78230 Joseph B. Nester, CFO, V.P. Operations, Secretary, and Treasurer, 11467 Huebner Road, Suite 175, San Antonio, TX 78230 B.ADVISERS 1.Bankers- Texas Capital Bank, 7373 Broadway, Suite 100, San Antonio, TX 78209 2.Legal Advisors:John F. O’Donnell, 500-220 Bay Street, Toronto, Ontario, M5J 2W4 Hank Vanderkam, 406 McGowen, Houston, TX 77006 C.AUDITORS MSCM, LLP, Chartered Accountants, 701 Evans Ave, 8th Floor, Toronto, Ontario, M9C 1A3 Item 2.Offer Statistics and Expected Timetable. The Company is only registering its outstanding shares.The shares were previously registered in Canada (the Ontario Securities Commission) on November 26, 2008.The Company is not raising any funds by means of this registration. 5 INDEX Item 3. Key Information. A. SELECTED FINANCIAL DATA:(In US$) 9 months 9-30-10 9 months 9-30-09 2006(A) UNAUDITED Revenue $ Loss from Operations $ $ ($ ) ($ ) ($ ) ($ ) Net Loss $ $ ($ ) ($ ) ($ ) ($ ) Net Loss Per Share (Basic & Diluted) $ $ $ ) $ ) $ ) ($ ) Number of Shares Outstanding Total Assets $ Total Liabilities $ Shareholders’ Equity Capital $ (A) Operations for 2006 reflect activity from June 1, 2006 (date of incorporation) to December 31, 2006. The Company has not declared or paid any dividends during the reporting periods noted above. B.CAPITALIZATIONAND INDEBTEDNESS The Company’s capital consists of a single class of common stock.The Company is authorized to issue an unlimited number of common shares.The shares are no par shares.The Company has no indebtedness other than accounts payable and accrued liabilities, all of which are unsecured. C.REASON FOR THE OFFER AND USE OF PROCEEDS. The Company is not offering any additional shares for sale, but only registering its existing outstanding securities. Accordingly, the Company will receive no proceeds as a result of this registration. The Company is registering the shares in the United States because they have already been registered in Canada and because a number of the shareholders are U.S. persons. D.RISK FACTORS RELATED TO THE COMPANY’S PRODUCTS Going Concern Opinion Under United States reporting standards the Company’s auditors would likely issue a going concern opinion. Anvirzel™ is Not a Cure for Cancer Anvirzel™ is not a cure for cancer.Anvirzel™ may or may not have the desired effect of inhibiting the growth of tumors or causing the elimination or reduction of tumors.Effectiveness has not been demonstrated in clinical trials. 6 INDEX Lack of Approval in Major North American Markets While Anvirzel™ has been approved for sale by the health ministry in Honduras (through the issuance of a Sanitary Register), neither Health Canada nor the USFDA have approved Anvirzel™ for use in Canada or the United States, respectively.The Company has no intention to seek Health Canada or USFDA approval for Anvirzel™ (due to the impending five (5) year “phase out” of the drug, to be replaced with next generation drugs). Outside of individual use, the granting of which is at the discretion of the respective agencies, sales of Anvirzel™ in the United States and Canada is limited, the result of which will be limited revenue from major North American markets.The Company has no regulatory exemptions in either the US or Canada. While the Company intends to seek Health Canada and USFDA approval for some of its developmental stage products, there can be no assurance that such approval will ever be granted.Failure to receive such approval may have a material impact on revenue generation by the Company. Use of Cardiac Glycosides May Cause Unwanted Side Effects Possible side effects that may be associated with the administration of a cardiac glycoside, such as Anvirzel™, include allergic reaction, pain and increased sexual activity.Such potential side effects may deter some patients from undergoing treatment with Anvirzel™.The Company is not aware of any reports of life threatening side effects associated with the use of Anvirzel™. Combining Therapeutic Dosages of Different Cardiac Glycoside Could Be Dangerous Cardiac glycosides are well known to be toxic to humans. Overdosing of cardiac glycosides can lead to cardiac arrhythmia, cardiac toxicity and death.Anvirzel™ contains cardiac glycosides in sub-therapeutic amounts. Clinical testing on humans and animals has demonstrated Anvirzel™ and its cardiac glycoside components are below toxic levels and are safe. However, when used in combination with other cardiac glycosides (such as digoxin) for congestive heart failure, Anvirzel™ may have a toxic effect due to the patient exceeding the maximum tolerated dosage for cardiac glycosides. Positive Immune Response Not Independently Proven Positive immune response after treatment with the Company’s antiviral drugs is based on evidence gathered from internal clinical trials and has not been verified by independent third parties. A positive immune response does not equal a cure.There is no evidence that oleandrin has cured, or has the ability to cure, any viral-related diseases.The Company does not claim that use of the antiviral drugs will cause a positive immune response. Lack of Physician Acceptance Physician education and acceptance of a medical product in the major markets is limited to scientific journals, news media, and experience with treating patients that have chosen to add alternative treatment to their therapies until a product is approved in their respective countries.As Anvirzel™ has not been approved by either Health Canada or the USFDA, the ability for the Company to educate physicians as to the potential benefits of Anvirzel™ may be limited. 7 INDEX The Company’s Products, including Anvirzel™, May Become Obsolete The biotechnology industry has been characterized by the frequent introduction of new products.Accordingly, the Company may be adversely affected by the new products and technology developed by its competitors.In addition, as the potential benefits of oleander extract enter the public domain, the Company’s competitors may seek to develop, on an expedited basis, products which compete with the Company’s products.The Company is aware that Phoenix Biotechnology, Inc. currently has an oleander extract product in a Phase 1 clinical study at the M.D. Anderson Cancer Center, Houston, Texas. The Company Intends to “Phase-Out” Anvirzel™ The Company expects to phase out the sale of Anvirzel™ within five (5) years as new products are developed, notwithstanding that Anvirzel™ is a current source of revenue for the Company.There can be no assurances that the new product(s) intended to replace Anvirzel™ will generate comparable or increased revenues or be approved in major markets. GENERAL RISK FACTORS An investment in securities of the Company should be considered highly speculative due to the nature of the Company’s business and its stage of development and should be considered only by investors who can afford the total loss of their investment. An investment in securities of the Company involves a significant degree of risk.The risks related to the Company and its business includes the following: Marketability THERE IS NO MARKET FOR THE COMMON SHARES AND SHAREHOLDERS MAY NOT BE ABLE TO RESELL THEM. Necessity for Additional Capital The Company has limited cash and revenues.The Company may need to raise further capital through the sale of additional equity capital to continue to implement its business plan.The Company anticipates the need for $1,462,000 in additional capital to fully implement its business plan over the next twelve months. Speculative Nature of Securities There is no assurance that the Company will be successful in implementing its business plan. The Company has limited funds available to it and the only source of significant future funds presently available to the Company is through the sale of equity capital.THE SHARES OF THE COMPANY ARE SPECULATIVE. Currency Risk The Company is exposed to currency risk as the Subsidiaries’ business is carried out in Honduran Lempira and the Company maintains Honduran Lempira denominated bank accounts but uses U.S. dollars as its reporting currency. Unfavorable changes in the exchange rate between Honduran Lempira and U.S. dollars may materially affect the foreign exchange gain/losses. The Company does not use derivative instruments to reduce its exposure to foreign currency risk. 8 INDEX Reliance on Key Personnel The Company’s success depends, in large part, upon the continuing contributions of its key technical, marketing, sales and management personnel.The loss of the service of several key people within a short period of time could have a material adverse effect upon the Company’s financial condition and operations.The Company’s future success is also dependent upon its continuing ability to attract and retain other highly qualified personnel.Competition for such personnel is intense, and the Company’s inability to attract and retain additional key employees could have a material adverse effect on the Company’s financial condition and operations. Conflicts of Interest The Company may, in the future, raise further funds through the sale of securities to other companies which may be associated with the directors or officers of the Company, and as such, the directors and officers of the Company may increase their ownership and/or control positions in the Company without an equal opportunity to participate in such financing being granted to the other shareholders.Under certain circumstances, shareholder approval of such actions may be required. As certain directors and officers are involved with other companies, there may be potential conflicts of interest and they will only expend a limited amount of their time managing the affairs of the Company. Limited Experience of Management Most of the current officers and directors of the Company have limited experience with biotechnology companies.There can be no assurance that management of the Company has, or will acquire, other skills that may be required to enable the Company to be profitable. Dependence on Ability to Obtain Technical, Administrative and Sales Staff The Company anticipates it will require more administrative, executive, scientific, engineering, manufacturing and marketing employees.The Company has no binding arrangements to fulfill its staffing requirements and there is no assurance it will be able to successfully accomplish this requirement.If the Company is not able to do so, it will diminish the Company’s ability to operate effectively. The Company Operates in a Competitive Market Sector The medical, drug and biotechnology businesses are highly competitive.The Company and its products will be competing with various other manufacturers with existing technological support and acceptance in the same markets the Company will target.Many of these other products are well-established, have substantial sales volume, and are produced and marketed by companies with much greater financial resources, facilities, organization and experience than the Company.If the potential benefits of oleander extract enter the public domain, competitive companies with substantially more resources than the Company may try to develop products competitive with the Company’s products. Intellectual Property Protection may be Uncertain In respect of certain of its proprietary rights, the Company may need to secure licenses from third parties and/or assignments of rights from independent contractors. This is particularly applicable to intellectual property which may arise under sponsored research agreements with public universities. While no licensing agreements have been entered in to to-date, there is no assurance that the Company will secure the necessary licenses or assignments to execute on its business plan.The loss of any proprietary rights which may be protected or protectable under any of the foregoing future intellectual property safeguards may result in the loss of a competitive advantage over present or potential competitors. 9 INDEX The Company has registered the mark Anvirzel™ in certain jurisdictions in Latin America and the Caribbean and plans to apply for additional protection as funds allow, but does not have the rights to use the mark in the United States and Canada.Neither the Company nor its licensors have registered all of its trademarks or copyrights.The Company may decide not to take additional steps to secure its rights in certain copyrights, trademarks and/or patents to which it may be entitled.Failure to do so, in the case of copyrights and trademarks, may reduce the access of the Company to the courts, and to certain remedies of statutory damages and attorneys’ fees, to which it may be entitled in the event of a violation of the Company’s proprietary and intellectual rights by third parties.Similarly, the failure to seek protections of any patentable materials to which the Company may be entitled may result in loss of patent protection should a third party copy the patentable technology or process. The loss of any proprietary rights which are protectable under any of the foregoing intellectual property safeguards may result in the loss of a competitive advantage over present or potential competitors, with a resulting decrease in the profitability for the Company.There is no guarantee that such a loss of competitive advantage could be remedied or overcome by the Company at a price which the Company would be willing or able to pay. There has not been any action brought against the Company alleging intellectual property violations. High Start-up and Operating Risks During Initial Operations The Company will incur start-up losses during its development period and initial period of operations and will experience lower revenues and operating margins than an established company until the customer base grows to a more optimal operating level.There can be no assurance that we will be able to achieve satisfactory operating results within the expected period of time or develop and have in operation sufficient level of employees to operate the facility. The Company May Not Be Able to Successfully Develop its Current Product Line Although the Company believes that Anvirzel™, HIviral and HEP-viral can be profitably developed and manufactured, there may be unanticipated technological, regulatory and marketing issues that may make the products unfeasible to produce or to market.In addition, delays in the production and release testing of Anvirzel™ in the Company’s pharmaceutical clean room facilities can occur due to unforeseen development obstacles, some of which are beyond the Company’s control.If the Company is unable to complete the products as planned, its revenue and earnings growth could be materially adversely affected. Failure of Promotional Activities Although there are certain expectations with respect to the projected results of promotion activities, particular promotions may not reach anticipated levels of success.If early advertising and promotion is not successful, the likelihood of the Company expending all of its funds prior to the Company reaching a level of profitability will be increased. The Company May Be Unable to Manage Rapid Growth The Company’s business plan will, if successfully implemented, result in the rapid expansion of its business on a widespread basis.Rapid expansion of the Company’s operations may place a significant strain on the Company’s management, financial and other resources.The ability to manage future growth will depend upon the Company’s ability to monitor operations, control costs, maintain regulatory compliance, maintain effective quality controls and significantly expand internal management and technical, information and accounting systems, and to attract, assimilate and retain additional qualified personnel. 10 INDEX The Company does not carry Product Liability Insurance Insurance carriers are currently reluctant to provide product liability insurance for biotechnology products due to the limited claims history for such products.The Company has no plans to obtain such insurance and may be unable to secure product liability insurance, or be unable to secure such insurance except on terms unacceptable to the Company.In the event of major product liability litigation or a major award against the Company during a time when the Company has no available insurance, the Company may sustain significant losses of its operating capital. The Company is Subject to Extensive Regulation The healthcare industry is subject to extensive regulation relating to licensure, conduct of operations, ownership of facilities, addition of facilities and services and prices for services.Currently, the Company and many of its patients rely on regulatory guidance applicable to individual use importation of Anvirzel. (See Risk Factor, Lack of Approval in North America), on page 7 for a discussion of the regulatory guidelines for the importation of Anvirzel. Each jurisdiction in which the Company may operate has its own regulatory scheme addressing the development, testing, labeling, manufacturing, registration, notification, clearance or approval, marketing, distribution, record-keeping and reporting requirements for human drugs. While the Company currently has aSanitary Registerissued by the Ministry of Health of the Republic of Honduras forthe manufacture, sale and distribution of Anvirzel™, HIviral and HEP-viral, as well as approvals for sale and distribution in the Republics of El Salvador and Guatemala for Anvirzel™, there can be no assurances that the Sanitary Register will be extended. Rules and regulations governing the sales of pharmaceuticals are subject to the laws of the issuing countries, as well as the terms and conditions of international treaties.Given that the Company’s operations take place only in Honduras, the Sanitary Register only shows approval under Honduran regulations for manufacturing, sale, and distribution in Honduras.Additional regulatory approval may be required for some or all products developed by the Company if the Company expands operations to other jurisdictions.Failure to achieve initial approval will require modification and redesign of the Company’s products or, at worst, elimination of the product.The Company may not have the financial resources to modify its products or implement new designs. Risks Applicable to Selling Products in Foreign Countries Sales of products in foreign countries expose the Company to certain risks, including the difficulty and expense of maintaining foreign sales distribution channels, barriers to trade, potential fluctuations in foreign currency exchange rates, political and economic instability, availability of suitable export financing, accounts receivable collections, tariff regulations, foreign taxes, export licensing requirements and other foreign regulations that may apply to the export of its products.In addition, the Company may experience difficulties in providing prompt and cost-effective service of its products in foreign countries. 11 INDEX Item 4.Information on the Company CORPORATE STRUCTURE Name and Incorporation The Company was incorporated under the Canada Business Corporations Act by Articles of Incorporation on June 1, 2006. The registered office of the Company is currently located at 500-220 Bay St., Toronto, Ontario M5J 2W4. Mr. John F. O’Donnell, Esq. is the Company’s agent at this address.The Company’s executive offices are located at 11467 Huebner Road, Suite 175, San Antonio, TX 78230. (1) The Company was incorporated to acquire Phoenix Biotech Ltd., a British Virgin Islands corporation, and its five majority owned Latin American subsidiaries, from Phoenix Biotechnology, Inc., a Texas corporation. Effective December 31, 2006, the Company entered into a Share Exchange Agreement (the “Share Exchange Agreement”) with Phoenix Biotechnology Inc. (“Phoenix US”), whereby the Company acquired a 100% ownership in Phoenix Biotech Ltd. (“Phoenix BVI”), which was incorporated in the British Virgin Islands on June 23, 2006, in exchange for the issuance of 22,610,045 common shares of the Company (“Common Shares”) to Phoenix US shareholders.These shares are presently held in what is known as the Phoenix Biotechnology Trust, with Mr. Hank Vanderkam as trustee, until such time that they are distributed to the shareholders of Phoenix Biotechnology, Inc as beneficiaries of the Trust.The Phoenix Biotechnology Trust has been and remains supportive of the corporate goals of the Company. (2) The Company now owns, indirectly, four Latin America corporations, collectively known as the Salud Integral Group, located in Honduras and El Salvador, which integrate the manufacturing, marketing, and sales of Anvirzel. Phoenix BVI currently holds a majority ownership in four Latin American subsidiaries (collectively, the “Subsidiaries”), as follows:99% ownership of Drogueria Salud Integral S. de R.L. (with the additional 1% being owned directly by the Company), 99.94% ownership of Salud Integral de C.V., 99.99% ownership of Farmacia Salud Integral, S. de R.L. and 91% ownership of Salud Integral de El Salvador LTDA. De. C.V. Prior to the Share Exchange Agreement, Phoenix BVI and the Subsidiaries were controlled by Phoenix US.Phoenix US and the Company are ultimately controlled by the same shareholders. GENERAL DEVELOPMENT OF THE COMPANY’S BUSINESS General The Company is a biotechnology company involved in the development of oleander-based products for the treatment of certain forms of proliferative diseases, viral infections and skin conditions (See: “Table 1 – Products and Stages of Development”). Anvirzel™, the Company’s lead product, is an oleander extract-based botanical drug which contains cardiac glycosides. Anvirzel™ is used as an adjuvant (or, in some cases, stand-alone) agent in the treatment of certain types of cancer, and is manufactured and sold through the Company’s Latin American operations, based in Tegucigalpa, Honduras. Neither Health Canada nor the US FDA have approved Anvirzel™ for use in Canada or the United States.The Company is only authorized to market Anvirzel™ in Honduras, El Salvador and Guatemala. 12 INDEX Anvirzel™ is not a cure for cancer and the Company does not intend to seek approval to market Anvirzel™ in the United States or Canada.At this time, the Company intends to stop sales of Anvirzel™ within a five year period as another form of administration, preferably an oral route, is developed and approved for use. According to a Non-Confidential Technology Description produced by the Office of Technology Development at The University of Texas M.D. Anderson Cancer Center located in Houston, Texas, entitled “Oleander Extracts with Potential Uses for Treating Cancer and Viral Infections,” one aspect of anticancer research is the search for novel, safe, and effective compounds from plants that have therapeutic potential. One such plant may be Nerium oleander, an ornamental plant found natively in tropical and subtropical climates. Extracts may possibly be used as an anticancer therapeutic, as well as an antiviral agent. Scientists at M. D. Anderson Cancer Center are investigating oleander extracts as potential anticancer therapeutics. An extract of oleander such as Phoenix Biotechnology, Inc.’s investigational drug product PBI-05204 which contains oleandrin has shown promise in the treatment of certain types of tumors in certain species, including humans. Previous research using Anvirzel™ or pure oleandrin has resulted in numerous peer-reviewed scientific articles having been published. The Company has a Sponsored Research Agreement with scientists at M.D. Anderson Cancer Center’s Virology and Gene Therapy Program to perform research into the use of oleander extract in the treatment of AIDS and HIV.The initial step was to document response in a Petri dish (in-vitro).Those results were positive and have lead to the next step; that being to study the effect, if any, in a large animal (monkey) model.If that step is positive, the third step will be to enter into a clinical human study. The Company has experienced net losses in every quarter over the last two years and would have likely received a going concern opinion from the independent auditors had the quarterly financial reports been audited and prepared pursuant to United States reporting standards. DESCRIPTION OF THE BUSINESS OF THE COMPANY Stated Business Objectives or Overview The Company is involved in the research, development, manufacture and sale of oleander extract-based products for the treatment of certain types of cancers, viral infections and skin ailments.The Company is focusing its research efforts as follows: 1. To develop products which conform with the new paradigm for the socially responsible approach to the treatment of cancer as described by the National Cancer Institute.The new paradigm seeks to develop therapeutic agents and treatment regimens that will enable physicians to eventually deal with cancer as a chronic condition rather than an acute condition and enable patients to live extended lives with a high or improved quality of life; 13 INDEX 2. To develop products for use in the treatment of certain forms of viral infections; and 3. To develop dermal cream products (both cosmetic and non-cosmetic) for the treatment of various skin conditions. (See: “Table 1 – Products and Stages of Development”) In connection with its research and development activities, the Company plans to continue to engage third party consultants and research facilities to assist the Company in gathering additional clinical data on the use of oleander extract as a medicinal tool and also to facilitate human clinical trials for new products. History of Cardiac Glycosides Use The use of plants such as Nerium oleander containing cardiac glycosides for medicinal purposes has been reported in ancient texts for more than 1,500 years. They have been used traditionally as arrow poisons, abortifacients, emetics, diuretics and heart tonics. Despite their potential to cause side effects, application of plants containing cardiac glycosides for treatment of malignant disease may extend back to Arab physicians in the 8th century. The potential use of cardenolide-like compounds for the treatment of cancer was initially investigated forty years ago.However, such use was abandoned because of the toxicity of these compounds. It was only recently that Scandinavian oncologists such as J. Haux have suggested that the apoptosis (cell death) produced by cardiac glycosides such as digitalis in human tumor cells occurred at concentrations that could be achieved without toxicity in humans and therefore, this agent and plant extracts containing related cardiac glycosides (e.g. oleandrin from Nerium oleander) may be useful in the treatment of cancer. Within the past ten years there has been a substantial increase in the number of studies reported in peer-reviewed science journals that deal with the effects of cardiac glycosides on the growth of human malignant tumor cells. It is now recognized that certain cardiac glycosides are involved in complex cell signal transduction mechanisms that may have important consequences in their application to the prevention and/or treatment of malignant diseases. Thus, it is reasonable to bring this history of the use of plant extracts containing cardiac glycosides to the point of clinical tests in patients with cancer. To date, however, there is only a single plant extract containing cardiac glycosides that has been developed for treatment of solid tumor types of cancer and completed testing for dosage and safety in a USFDA Phase 1 Clinical Trial in the United States. This product is Anvirzel™, a hot-water extract of the Nerium oleander plant that is approved for use in Honduras, El Salvador and Guatemala.In those jurisdictions where it is approved, Anvirzel™ is intended to be used as either a standalone treatment or as an adjuvant therapy in combination with other approved cancer treatments. 14 INDEX The published conclusion of the Phase 1 Clinical Trial, which focused on dosage and safety and was conducted at the Cleveland Clinic in Cleveland, Ohio, concluded that:“Anvirzel™ can be safely administered at doses up to 1.2ml/m2/d (2.4cc). No dose limiting toxicities were found.”For a product to be approved for sale in the United States, a new drug must pass all three FDA-mandated clinical trials.At this time, the Company has no intention of proceeding past the Phase 1 Clinical Trial as it believes that new product development will allow it to market products with higher concentrations of oleandrin and better routes of administration. It is therefore the intention of the Company to continue with development of new oleandrin-based products and, if such products are shown to be as or more effective than Anvirzel™, commence the FDA approval process (being commencement of the three clinical trial phases) for such new products.As such, it is not the intention of the Company to ever apply to have Anvirzel™ approved for sale in the United States or Canada and one should not expect any USFDA or Health Canada approval for Anvirzel™.The Company expects to phase out the sale of Anvirzel™ within a five (5) year time frame as new products are developed. Structure of Oleandrin General Manufacturing Process Starting with its U.S.-based, environmentally responsible and earth-friendly farming operations, fields of organically grown Nerium oleander plants provide the raw material for the Company’s botanical extracts. The Company owns 5,000 Nerium oleander plants grown in D’Hanis, Texas, with the capacity to provide a renewable biomass for an estimated 20,000 patients annually. The Company utilizes a proprietary method of grinding the Nerium oleander leaves to process the plants into the biomass used for manufacturing of its products. The Company’s wholly-owned subsidiary, Droguería Salud Integral, has a manufacturing facility in Tegucigalpa, Honduras, that operates under Honduran “current Good Manufacturing Practices” (cGMP) standards and is inspected by the Honduran health ministry to confirm compliance with such standards.Droguería Salud Integral is located inside the pharmaceutical manufacturing plant of Francelia Laboratories, whose cGMP clean room is fully operational and is currently producing Anvirzel™. 15 INDEX Quality controls are maintained at each step of production.Testing for oleandrin concentration, pH levels and pesticide contamination occur not only in the field where the Nerium oleander plants are grown, but also during the manufacture process.Finally, all finished product is release-tested a third time at facilities located in the United States. The Company currently has three products approved to market in Honduras, El Salvador and Guatemala and numerous products under development (See: “Table 1 –Products and Stages of Development”).Current marketable products include Anvirzel™ (intramuscular injection), HIviral (intramuscular injection) and HEP-viral (intramuscular injection).A description of such products is set out below. Anvirzel™ (intramuscular injection) General Anvirzel™, the Company’s lead product, is a patented botanical drug derived from the ornamental plant Nerium oleander and is approved as a treatment in those suffering from cancer in Honduras, El Salvador and Guatemala.The Honduran Sanitary Registry of Anvirzel™, which makes it a legal prescription drug in Honduras, was initially based primarily on the anecdotal efficacy as noted in the Compassionate Use IND # 56,826 which was granted by the USFDA on September 24, 1998 to Ozel Pharaceuticals, Inc.Of secondary importance at that time were the historical use of Anvirzel™ by Dr. Kelly in Ireland and the manufacturing of the product by TexTract Labs, Inc. (unrelated to the Company) in San Antonio.As the Sanitary Registry has been renewed every five years, the most recent being May 2006, the safety established in the Phase 1 clinical study at The Cleveland Clinic, as well as the multitude of anecdotal use by patients through the Salud Integral Clinic has further contributed to acceptance.In time, manufacturing was also changed from the US-based company to a Honduran Health Ministry inspected and approved facility in Honduras. No specific clinical trials have been required to be performed in Honduras as a part of the initial or renewal process and the efficiency was not tested in clinical trials in connection with obtaining the initial approval and subsequent renewals by the Honduran Health Ministry. The Health Ministry has allowed the Company to rely on the result of the Phase 1 clinical study performed by an unrelated company which was the initial manufacturer of the drug product.Sanitary Registry was automatic in El Salvador and Guatemala by treaty upon approval in Honduras. Nerium oleander is a highly toxic plant which contains oleandrin, a cardiac glycoside (a naturally occurring drug which can have both beneficial and toxic effects on the heart).The effects of cardiac glycosides are well known to be toxic to humans. Overdosing of cardiac glycosides can lead to cardiac arrhythmia, cardiac toxicity and death.Anvirzel™ contains cardiac glycosides in sub-therapeutic amounts. Clinical testing on humans and animals has demonstrated Anvirzel™ and its cardiac glycoside components are below toxic levels and are safe. However, when used in combination with other cardiac glycosides (such as digoxin) for congestive heart failure, Anvirzel™ may have a toxic effect due to the patient exceeding the maximum tolerated dosage for cardiac glycosides. 16 INDEX Numerous industry-commissioned studies1 have shown that oleandrin, the principal cytotoxic component of Anvirzel™, inhibits the growth of certain tumors, blocks tumor cell survival and induces autophagy and/or apoptosis (programmed cell death) in certain tumors, without effecting normal cells2.Specifically, those tumors which contain the “alpha 3” marker3 appear, through laboratory studies, to respond more favorably to treatment by drugs containing oleandrin (such as Anvirzel™).In those tumors where Anvirzel™ has induced a favorable response, oleandrin has been shown to inhibit the release of bFGF from tumors4. bFGF is known as a tumor growth factor, insofar as it is responsible for the formation of new blood vessels which “feed” the tumor.Inhibiting the release of bFGF essentially restricts the food supply to the tumor, thereby causing the death of tumor cells.Oleandrin was also shown to produce oxygen free-radicals in tumor cells as well as block the activation of NF-kB, both of which blocks the tumor cell-survival functions and contributes to cell injury and death. Oleandrin is also able to penetrate through the protective barrier that surrounds the brain and prevents entry to many chemicals (including many traditional chemotherapy agents) and, as such, has been shown to cross the “blood-brain-barrier”5. For those tumors which do not contain the “alpha 3” marker, the response to treatment with oleandrin was limited. It should be noted Anvirzel™ is not a cure for cancer.Anvirzel™ may or may not have the desired effect of inhibiting the growth of tumors or causing the elimination or reduction of tumors.Effectiveness not only depends on the stage of cancer progression (with earlier treatment showing more favourable responses), but also whether, as the Company has hypothesized (based on laboratory studies), the solid tumor exhibits the “alpha 3” marker described above.The Company plans to market Anvirzel™, and currently markets Anvirzel™, as an adjuvant therapy for use in combination with standard chemotherapeutic agents and radiotherapy.It is an additional “agent” to be used in the fight against cancer (although certain patients have used Anvirzel™ as a stand-alone treatment). The Company also markets Anvirzel™ for use in immune system support.Most traditional chemotherapeutic agents severely depress the ability of the body to generate white blood cells, which in turn leaves the patient’s immune system weakened and vulnerable.Clinical evidence garnered from patient case studies suggest that Anvirzel™ may help support the immune system “attack” by traditional chemotherapeutic agents by increasing immune system response and mitigating some of the potential side effects from traditional routes of chemotherapy.However, such evidence is anecdotal in nature and not yet proven by clinical trials. 1 The discussion related to the principal component of Nerium oleander and the mechanisms by which oleandrin have been shown to have an effect on certain tumors is supported through research performed by The University of Texas M. D. Anderson Cancer Center at the Pharmaceutical Development Center of that institution, and led by Dr. Robert A. Newman as Chief Investigator.Such research has led to the publication of eleven peer-reviewed journal articles that describe Anvirzel™ (oleander extract) and its components (oleandrin). 2 Anti-Cancer Drugs, 2000, 11, pp. 455-463 “Anvirzel, an extract of Nerium oleander, induces cell death in human but not murine cancer cells”. 3 Submitted to: Molecular Cancer Therapies in early 2008; Yang, P.; Newman, R.A., et al., Oleandrin mediated Inhibition of Human Tumor Cell Proliferation: Importance of Na, K-ATPase a Subunits as Drug Targets.Pendingpublication. 4 Cancer Letters, 2002, 185, 145-151 “Enhancement of radiotherapy by oleandrin is a caspase-3 dependent process”. 5 Journal of Experimental Therapeutics and Oncology, 2002 “Murine pharmacokinetics and metabolism of oleandrin, a cytotoxic component of Nerium oleander”. 17 INDEX Possible Side Effects Possible side effects that may be associated with the administration of a cardiac glycoside, such as Anvirzel™, include the following: 1. Cardiac arrhythmia, cardiac toxicity and death if used in combination with other cardiac glycosides; 2. Allergic reaction consisting of itching or flaking skin (which can be treated with antihistamines or cortisones); 3. Injection site pain; 4. Pain in the breast glands; and 5. Increased sexual activity. As studies have not been conducted with respect to the safety of Anvirzel™ when administered to children, pregnant women or nursing mothers, pediatric use, as well as use by pregnant women and nursing mothers should be avoided. Phase 1 Clinical Trial and Approval for Sale in the United States A United States Food and Drug Administration (“USFDA”) mandated Phase I Clinical Trial entitled “Phase I Study of Anvirzel™ in Patients with Advanced Solid Tumors” was conducted by The Cleveland Clinic Foundation, Cleveland, OH, with Dr. Ronald Buckowski, Principal Investigator.The endpoints of this trial were to determine safety and dosage only. The conclusion was presented to the American Society of Clinical Oncology in 2001 and stated: “Anvirzel™ can be safely administered at doses up to 1.2ml/m2/d.No dose limiting toxicities were found”. For a product to be approved for sale in the United States, a new drug must pass all three FDA-mandated clinical trials.At this time, the Company has no intention of proceeding past the Phase 1 Clinical Trial as it believes that new product development will allow it to market products with higher concentrations of oleandrin and better routes of administration. It is therefore the intention of the Company to continue with development of new oleandrin-based products and, if such products are shown to be as or more effective than Anvirzel™, commence the FDA approval process (being commencement of the three clinical trial phases) for such new products.As such, it is not the intention of the Company to ever apply to have Anvirzel™ approved for sale in the United States or Canada and one should not expect any USFDA or Health Canada approval for Anvirzel™.The Company expects to phase out the sale of Anvirzel™ within a five (5) year time frame as new products are developed. 18 INDEX Route of Administration At the present time, Anvirzel™ is administered by intramuscular injection, a potential side effect of which is injection site pain.The Company is currently transitioning from the marketing of Anvirzel™ as a therapeutic agent administered by intramuscular injection to the development and marketing of oleander-based products that are administered orally.The Company believes that its anecdotal data gathered from people taking oleander extracts sublingually, together with data being compiled by Phoenix Biotechnology, Inc. in its Phase 1 study currently underway at M.D. Anderson Cancer Center in which an oral route of administration is utilized and a pilot study conducted by the Company in which blood level markers were compared between oral and intramuscular injection routes has demonstrated that an effective oral route of administration for oleander-based therapeutic agents is feasible. HIviral and HEP-viral (intramuscular injection) General In addition to AnvirzelTM, the Company currently has two other marketable products in Honduras, El Salvador and Guatemala; HIviral and HEP-viral. Evidence suggests that oleandrin and oleander extract may have antiviral activity as there were positive immune responses in those patients who participated in the clinical trials in Honduras. In June of 2007, both HIviral and HEP-viral were granted Sanitary Registers by the Health Ministry of the Republic of Honduras: HIviral for use as an adjuvant therapy in the treatment of HIV/AIDS and HEP-viral for use as an adjuvant therapy in the treatment of hepatitis C.Notwithstanding the granting of the Sanitary Registers, there is no published evidence that oleandrin (the principal medicinal ingredient of both HIViral and HEP-viral) has cured, or has the ability to cure, any viral-related diseases.Evidence from internal clinical trials has been limited to indicating positive immune response from a vast majority of trial participants through an increase in CD4+ cell counts.Such evidence suggests that oleandrin and oleander extract may have antiviral activity as there were positive immune responses in those patients who participated in the clinical trials.It is important to note that a positive immune response does not equal a cure.The evidence has simply shown that oleandrin may increase immune system support to attacks from such viruses. Possible Side Effects Possible side effects that may be associated with the administration of a cardiac glycoside, such as HIviral or HEP-viral, include the following: 1. Cardiac arrhythmia, cardiac toxicity and death if used in combination with other cardiac glycosides; 2. Allergic reaction consisting of itching or flaking skin (which can be treated with antihistamines or cortisones); 3. Injection site pain; 4. Pain in the breast glands; and 5. Increased sexual activity. 19 INDEX As studies have not been conducted with respect to the safety of HIviral or HEP-viral when administered to children, pregnant women or nursing mothers, pediatric use, as well as use by pregnant women and nursing mothers should be avoided. Route of Administration At the present time, both HIviral and HEP-Viral are administered by intramuscular injection, a potential side effect of which is injection site pain.The Company is currently refining both HIviral and HEP-viral to, among other things, be administered orally. The Company’s Development Stage Product Line Anvirzel™, HIviral AND HEP-viral (oral route of administration) The Company has been, and continues to focus efforts on refining its existing three products to, among other things, provide for an oral route of administration (an example being a pill which dissolves under the tongue and provides at least the same pharmacological effect as a similar product being administered via intramuscular injection).The Company expects that all such product refinements will be complete with marketable products available for sale in 2010 (See: “Table 1 – Products and Stages of Development” for product status).Other refinements to existing products being undertaken by the Company include improved methods to extract higher concentrations of oleandrin from the Nerium oleander plant. Dermal Creams Oleander-based dermal creams for age spots, acne and sun-damaged skin are currently under development.To date, animal studies and human studies have been completed for the first generation of dermal cream (targeting age spots). (See: “Table 1 – Products and Stages of Development”).As the first generation of dermal cream will be for the neutraceutical (cosmetic) market, no USFDA approval is required to market and sell the product into the United States (although Federal Trade Commission marketing guidelines must be adhered to) and therefore the Company is not required to conduct any USFDA-mandated clinical trials.The Company has begun selling the first generation dermal cream (targeting age spots) in the United States and anticipates marketing it in Canada by the end of 2011. In 2011, the Company expects to commence a Phase 1 Clinical Trial in the United States to determine dosage and safety for the new successive generations of dermal creams intended for use in the treatment of a variety of skin ailments, including basal and squamous cell carcinomas (two prevalent forms of skin cancer).As opposed to the first generation of dermal cream which is intended for the cosmetic market, successive generations may be therapeutic in nature and will therefore require USFDA approval.While the Company expects the new product to pass the Phase 1 Safety Clinical Trial because the first generation cream has thus far appeared safe in a small animal study and pilot human studies in which no oleandrin was found in the blood samples taken, no assurance can be made that the new dermal cream will pass such trial, or any subsequent trials.To date, the Company has not submitted an Investigational New Drug Application to the USFDA. 20 INDEX Table 1 – Products and Stages of Development Stages of development as defined by Charles Rivers Laboratories International, Inc., include: 1. Basic Research (“Stage 1”) - Stage 1 consists of determining how therapies work in living systems as well as which cellular and genetic targets are associated with a certain disease. 2. Discovery (“Stage 2”) – Stage 2 consists of identifying compounds that show the most promise as safe and effective therapeutics, and screens for unsafe, poorly absorbed products and those which show a lack of pharmacological activity. 3. Safety Assessment (“Stage 3”) – Stage 3 consists of providing evidence of safe biological activity prior to initiating human studies. 4. Early-Phase Clinical Trials (“Stage 4”) – Stage 4 consists of an initial limited scope clinical human study aimed at confirming product efficacy in humans.Early-Phase Clinical Trials typically contain a high level of clinical oversight to help ensure human safety. 5. Late-Phase Clinical Trials (“Stage 5”) – Stage 5 consists of expanding the scope of the Stage 4 clinical trial in an attempt to further determine product effectiveness and safety. 6. Process Manufacturing Support Stage (“Stage 6”) – Stage 6 consists of confirming a safe, cost effective and reproducible form of product manufacturing. Product Stage of Development Funds expended to date Planned Development Anvirzel™ (intramuscular injection) Completed* $ No future development to be undertaken. HIviral™ (intramuscular injection) Completed* $ No future development to be undertaken. HEP-viral™ (intramuscular injection) Completed* $ No future development to be undertaken. Anvirzel™ (oral route of administration)** Stages 1 through 4 are 100% complete. An outside contractor willcomplete Stages 5 and 6.* $ The Company expects that $60,000 of additional funding for 2011 will be required to complete the development (through finalization of Stages 5 and 6) to have a marketable product. Completion Date:June 30, 2011 21 INDEX First Generation Dermal Cream All stages are now complete.* $ 135,300 Product has been provided to shareholders Second Generation Dermal Cream Stages 1 through 4 are complete.Minor Stage 5 (Late Phase Clinical Trial) and Stage 6 (Process Manufacturing Support) work to be completed.* $ The basic dermal cream has now been developed. Finalization of the formulation is underway for the second generation (anti-wrinkle) Completion Date: March 31, 2011 Cold Sore Serum All stages are now completed.* $ Product has been provided to shareholders. HIviral (refinement and oral route of administration)** Stages 1, 2, 5 and 6 are complete.Stage 3 (Early Phase Clinical Trial) and Stage 4 (Late Phase Clinical Trial) studies continue to determine efficacy of refined product.The intent of both remaining trials is to ascertain whether prior human clinical study observations and conclusions on product efficacy can be proven in clinical trials. A small animal (monkey) study to attempt to reproduce results of prior human studybegan in Q4, 2010.* $ Further development, other than that identified under “Stages of Development”, includes preparation and approval of a product label.The Company expects that approximately $142,000 in additional funds for 2011 will be required to complete full refinement of the product. Completion Date:June 30, 2011 22 INDEX Hep-viral (refinement and oral route of administration)** Stages 1, 2, 5 and 6 are complete.Stage 3 (Early Phase Clinical Trial) and Stage 4 (Late Phase Clinical Trial) studies continue to determine efficacy of refined product.The intent of both remaining trials is to ascertain whether prior human clinical study observations and conclusions on product efficacy can be proven in clinical trials.* No funds have been specifically committed nor spent as data from HIviral (refinement and oral route of administration) study has been used to date. Further development, other than that identified under “Stages of Development”, includes preparation and approval of a product label.The Company does not have any additional funds committed during 2011. Completion Date:Unknown *When used herein, “Completed” means that the product is fully developed and available for sale in those countries for which regulatory approval has been obtained (Honduras, El Salvador, and Guatemala).“Complete” means that the process step has either been performed or is not required in the regulatory jurisdiction of Honduras The Company does not claim to have completed any stages required by the US FDA or Health Canada. **The Company has already received Sanitary Registers for each of Anvirzel™ (intramuscular injection), HIviral (intramuscular injection) and Hep-viral (intramuscular injection) and currently has marketable products. The Company also has Sanitary Registers allowing for the administration of each of the foregoing through a sublingual (under the tongue) route of administration.However, the Company is in the process of refining each of Anvirzel™, HIviral and Hep-viral to provide for, among other things, an oral route of administration (as opposed to intramuscular injection). 23 INDEX Growth Strategy Target Markets Cancer The growth strategy of the Company and its long term projects (for which no funds have yet been specifically allocated) will focus on continuing research to identify new science in the use of oleander extract and its components (oleandrin), including how to manufacture products containing higher concentrations of oleandrin.This research, as well as other phyto (plant) based research, will include, with respect to the treatment of cancer, identification of tumor lines that Anvirzel™ and its components may have activity against, methods for specific targeting of tumor cells, and alternate routes of administration.The Company also intends to investigate and develop the data necessary for trials to support the data sets gathered from cancer patients using Anvirzel™ and its components that indicate (solely through patient responses and not through clinical trials) an increase in the quality of life of those patients using Anvirzel™ and its components either as monotherapy or as adjuvant therapy with traditional chemotherapeutic agents and/or radiotherapy.It is important to note that while patients using Anvirzel™ have reported an increase in their quality of life (through reports of more energy, less nausea, etc.), evidence of any such quality of life improvement is anecdotal in nature.The Company and its medical advisors have hypothesized that Anvirzel™ has mitigated some of the harmful side effects of traditional chemotherapy treatment by increasing immune system response in patients, although such hypothesis has not yet been proven. In what the Company believes is a unique strategy, it’s currentmarketing plan for Honduras, El Salvador and Guatemala, is to encourage the use of Anvirzel™ and its components as a non-competitive therapy for cell proliferative disease (cancer). Traditional chemotherapeutic agents as well as radiotherapy currently dominate the oncological products market.The Company believes that it can market Anvirzel™ as a product that does not compete with the traditional chemotherapeutic agents, but as an agent that may enhance the effects of those traditional agents, contribute to cancer treatment (depending on the type of cancer and nature of the tumor involved), as well as potentially reduce the toxic side effects of certain chemotherapeutic agents.Anvirzel™ is viewed by the Company as an additional “weapon” to be used in the variety of chemotherapeutic protocols prescribed to many cancer patients.While Anvirzel™ is not a cure for cancer, and while it may or may not have the desired effect of inhibiting the growth of tumors or causing the elimination or reduction of tumors, given its limited toxicity (except when used in conjunction with other cardiac glycosides), the Company believes that there is no reason why Anvirzel™ cannot be used in the fight against cancer.The Company believes that this strategy, namely marketing Anvirzel™ as an adjuvant therapy, places it in a unique marketing position that will meet with less market entry resistance from those companies that already have a significant share of the oncological products market. Currently, the Company provides all of its services from its base of operations in Tegucigalpa, Honduras, since Anvirzel™ is approved for sale in Honduras, El Salvador, and Guatemala.The Company currently serves the citizens of Honduras and the citizens of various nations including the United States that permit importation of Anvirzel™ whether by individual use exemptions, compassionate use exemptions, or other regulatory exemptions.Therefore, the Company’s target market includes the residents of Honduras, El Salvador, Guatemala, and individuals who contact our facility in Honduras to receive treatment for cancer and viral disease.Currently, through a Latin American treaty known as the Union Aduanera, El Salvador and Guatemala each permit the commercial importation of pharmaceutical products manufactured in Honduras for which a Sanitary Register has been received, including Anvirzel™.As the Company has no intention of proceeding past the Phase 1 Clinical Trial in the United States for Anvirzel™ (as it believes that new product development will allow it to market products with higher concentrations of oleandrin and better routes of administration.), it is not the intention of the Company to ever apply to have Anvirzel™ approved for sale in the United States or Canada and one should not expect any USFDA or Health Canada approval for Anvirzel™.The Company expects to phase out the sale of Anvirzel™ within a five (5) year time frame as new products are developed. 24 INDEX The Company is currently in the process of refining both Anvirzel™ to provide for, among other things, oral routes of administration Dermal (Skin) Under the direction of Dr. Robert A. Newman, an oleander-based dermal cream for sun-damaged skin has been developed. (See: “Additional Oleander Based Products” and “Table 1 – Products and Stages of Development”).The dermal cream market is a large market, both cosmetic and non-cosmetic.The Company hopes to take advantage of this large market by introducing successive generations of dermal creams commencing with a cosmetic dermal cream in the United States during 2010 (which the Company expects to offer for sale in Canada in 2011).Pending Health Canada and USFDA approval of impending clinical trials, the Company’s goal is to eventually introduce dermal creams to the Canadian and United States’ markets which are intended to treat a variety of skin ailments and are not simply cosmetic in nature.That being said, the Company cannot provide any assurance that such Health Canada or USFDA approval, and subsequent sales into Canada and the United States, will ever materialize. HIV and Hepatitis-C HIviral and HEP-viral are products that the Company believes can be used as adjuvant therapeutic agents to assist in the treatment of patients suffering from HIV or Hepatitis-C by potentially raising the level of such patient’s CD4+ cell counts and providing immune system support.It is important to note that an increase in CD4+ cell counts and a positive immune response does not equal a cure.There is no published evidence that oleandrin has cured, or has the ability to cure, any viral-related diseases.The evidence has simply shown that oleandrin may increase immune system support to attacks from such viruses.In June 2007, HIviral and HEP-viral received Sanitary Registers from the Health Ministry of the Republic of Honduras, although the Company is currently in the process of refining both HIviral and HEP-viral to provide for, among other things, oral routes of administration. To date, the Company’s sales have been limited to foreign sales and those using the limited importation of drugs exception. The Company hopes to begin the marketing of its products through third party sales organization(s) beginning in the second calendar quarter of 2011. The Company’s business is notseasonal. Item 4A. Unresolved Staff Comments None 25 INDEX Item 5. Operating and Financial Review and Prospects MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FOR THE QUARTER ENDED JUNE 30, 2010 General The following discussion and analysis should be read in conjunction with unaudited interim consolidated financial statements and notes thereto for the nine months and quarter ending September 30, 2010 and the audited annual consolidated financial statements and notes thereto for the fiscal year ending December 31, 2009. The financial statements have been prepared in accordance with Canadian GAAP.Unless otherwise noted herein, all references to dollar amounts contained in this MD&A are to U.S. dollars.A majority of Nerium’s operations are carried out by its Latin American subsidiaries in the Honduran Lempira, which is the subsidiaries’ functional currency. Further information regarding Nerium can be found on SEDAR at www.sedar.com. Cautionary Statement Regarding Forward-Looking Statements Certain statements contained in this document constitute “forward-looking statements”.When used in this document, the words “may”, “would”, “could”, “will”, “intend”, “plan”, “propose”, “progressing”, “anticipate”, “believe”, “forecast”, “estimate”, “expect” and similar expressions, as they relate to Nerium or its management, are intended to identify forward-looking statements.Such statements reflect Nerium’s current views with respect to future events and are subject to certain risks, uncertainties and assumptions.Many factors could cause Nerium’s actual results, performance or achievements to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements.Given these risks and uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements.Nerium does not intend, and does not assume any obligation, to update any such factors or to publicly announce the result of any revisions to any of the forward-looking statements contained herein to reflect future results, events or developments unless so required by applicable securities laws. Business Overview Nerium is a biotechnology company involved in the development of oleander-based products for the treatment of certain forms of proliferative diseases, viral infections and skin conditions. In addition, the company is developing a line of oleander–based cosmetic products.The Company’s existing product line includes Anvirzel™, HIviral, HEP-viral, and the new cosmetic line under the Nerium SkinCare name. Nerium was incorporated pursuant to the Canada Business Corporations Act on June 1, 2006 to acquire Phoenix Biotech, LTD (Phoenix BVI), a British Virgin Islands corporation, and its five majority-owned Latin American subsidiaries, from Phoenix Biotechnology, Inc., a Texas corporation (Phoenix US).Nerium currently owns, indirectly, four Latin American corporations, collectively known as “The Salud Integral Group”, located in Honduras and El Salvador, which integrate the manufacturing, marketing, and sales of the Company’s treatment products, while the cosmetic line is produced by a contract manufacturer in Texas. Nerium utilizes a proprietary method to grind the Nerium oleander leaves to process the plants into the biomass used for manufacturing of its products. Nerium’s wholly-owned subsidiary, Drogueria Salud Integral, has a manufacturing facility in Tegucigalpa, Honduras, that operates under Honduran “current Good Manufacturing Practices” (cGMP) standards and is inspected by the Honduran health ministry to confirm compliance with such standards.Drogueria Salud Integral is located inside the pharmaceutical manufacturing plant of Francelia Laboratories, whose cGMP clean room is fully operational and is currently producing the Company’s existing line of treatment products. Through its Latin American subsidiaries, the Company’s products are available to international patients who import the drug under the individual use exemption rules of their respective countries. 26 INDEX Anvirzel™, the Company’s lead product, is intended to treat certain forms of cancer, and has successfully completed a United States Food and Drug Administration Phase I Study which was limited to establishing safety and dosage.The study was conducted at the Cleveland Clinic in Cleveland, Ohio. In addition to AnvirzelTM, Nerium currently has two other marketable products, HIviral and HEP-viral.In June of 2007, both HIviral and HEP-viral were granted Sanitary Registers by the Health Ministry of the Republic of Honduras: HIviral for use as an adjuvant therapy in the treatment of HIV/AIDS and HEP-viral for use as an adjuvant therapy in the treatment of hepatitis C. In terms of development stage products, oleander-based dermal creams for cosmetic purposes are currently being tested by shareholders.These include a general skin repair cream and a cold sore serum.As at the date of this writing, animal studies and first level human studies have been completed.As these first generation dermal creams will be for the cosmetic market, no USFDA approval is required to market and sell the products into the United States, although Federal Trade Commission marketing guidelines must be adhered to. Nerium also is transitioning from the marketing of AnvirzelTM, HIviral and HEP-viral as therapeutic agents administered by intramuscular injection to the development and marketing of oleander-based products that are administered orally. Nerium believes that its research has demonstrated that an effective oral route of administration for oleander-based therapeutic agents is feasible. Management Discussion and Analysis of Financial Condition and Results of Operations. Three months Ended September 30, 2010 compared to three months Ended September 30, 2009. Revenues for the three months ended September 30, 2010 totaled $93,311, a decrease of $626 or .6% from the $93,937 for the corresponding period of the prior year. The decrease is entirely attributable to a decrease in the price per unit sold of $75, and sometimes more, as the economic downturn continues to adversely affect patients seeking alternative cancer therapy. Cost of goods sold totaled $49,344 for the three months ended September 30, 2010, an increase of $15,016, or 43.7%, from the $34,328 for the three months ended September 30, 2009. This increase resulted from a increase in the sales of vials, but at a lower price, during the three months ended September 30, 2010. The gross profit margin was 46.5% for the three-months ended September 30, 2010, compared to 63.5% for the three month ended September 30, 2009. 27 INDEX General and administrative expensestotaled $242,174 for the three month ended September 30, 2010, an increase of $2,281, or .9%, from the $244,455 for the corresponding period of the prior year as there were only minor changes in the various items which comprisegeneral and administrative expenses. Stock based compensation expenses totaled $508,500 for the three months ended September 30, 2010 compared to $.0 for the corresponding period of the prior year. All of the stock based compensation expenses for the three months ended September 30, 2010 resulted from the grant of 450,000 stock options to certain directors on August 26, 2010, all of which vested immediately. The fair value of these options was $508,500 or $1.13 per share using the Black-Scholes model for pricing options. Research and development expenses totaled $84,025 for the three-months ended September 30, 2010, a decrease of $131,625, or 61.0%, from the $215,653 for the three-months ended September 30, 2009. This decrease resulted because of a payment of $100,000 for the monkey clinical trial in 2009.Because clinical trial contracts generally require two payments, one a pre-payment and the second at the conclusion of the clinical trial in an unknown amount, prepayments are expensed as paid because it is impossible to predict either the amount due or the length of the clinical trial. However, normal research expenses are expensed as incurred. Because the Company was unable to determine the length of the clinical trial or the amount owing at its conclusion, the pre-payment for the monkey trial was expensed when paid, accounting for the bulk of the change in research and development expenses between the two periods ending September 30, 2009 and 2010, respectively. Losses on foreign exchange occur because of changes in the value of the Honduran currency against the U.S. dollar. Foreign currency losses for the three-months ended September 30, 2010 totaled $273,while foreign exchange losses totaled $409 for the three-months ended September 30, 2009, both amounts being insignificant as a percentage of total expenses. Amortization for the three months ended September 30, 2010 totaled $9,386, a decrease of $1,391, or 12.9%, from the $10,777 for the three months ended September 30, 2009. This decrease resulted from fewer amortizable assets particularly leasehold improvements which are now fully amortized. As a result of the foregoing, the Company’s expenses for the three months ended September 30, 2010 totaled $844,358, an increase of $373,064, or 79.2%, from the $471,294 for the three-months ended September 30, 2009.This produced a loss from operations of $800,391 for the three months ended September 30, 2010, an increase of $388,706, or 94.4%, from the $411,685 loss from operation for the three-months ended September 30, 2009. For the three months ended September 30, 2010 the company had interest and other income of $30,a decrease of $460, or 93.9% , from the $490 for the three-months period ended September30, 2009. This decrease resulted from both reduced interest rates and reduced balances on which interest was paid. Because of the foregoing, the comprehensive loss for the three-months ended September 30, 2010 totaled $800,361, or $.03 per share, an increase of $389,166, or 94.6%, from the $411,195 for the three-months ended September 30, 2009. 28 INDEX Nine months ended September 30, 2010 compared to the nine months ended September 30, 2009. Revenue for the nine months ended September 30, 2010 totaled $222,718, a decrease of $74,053 or 24.9% from the $296,721 for the nine months ended September 30, 2009. This decrease resulted from a lower sale price per unit sold. Cost of goods sold for the nine months ended September, 2010 totaled $89,502, a decrease of $17,413, or 16.3%, from the $106,915 for the corresponding period of the prior year. This decrease resulted from reduced sales of unit sales. The gross profit margin for the nine months ended September 30, 2010 was 59.8 % compared with 64.0% for the nine months ended September 30, 2009. General and administrative expenses for the nine months ended September 30, 2010 totaled $698,127, an increase of $225, or virtually unchanged from the corresponding period of the prior year. Stock based compensation for the nine months ended September 30, 2010 totaled $508,500 compared to $0 for the corresponding period of the prior year. All of the stock based compensation expense for the nine months ended September 30, 2010 resulted from the grant of 450,000 stock options to certain directors on August 26, 2010, all of which vested immediately. The fair value of these options was $508,500, or $1.13 per share, using the Black -Scholes model for pricing options. Researchand development expenses for the nine months ended September 30, 2010 totaled $313,638, a decrease of $84,628 or 21.3% ,from the $397,816 for the corresponding period of the prior year. This decrease resulted because of a payment of $100,000 for the monkey clinical trial in 2009. Because clinical trial contracts generally require two payments, one a prepayment and the second at the conclusion of the clinical trial and in an unknown amount, prepayments are expensed when paid because it is impossible to predict either the length of the clinical trial or the amount payable at the conclusion of the clinical trial. However, normal research and development expenses are expensed as incurred. Because the Company was unable to determine the length of the clinical trial, or the amount owing at its conclusion, the prepayment was expensed when paid, accounting for the bulk of the change in research and development expenses between the two nine month periods ending September 30, 2009 and 2010, respectively. Losses on foreign exchange occur because of changes in the value of the Honduran currency against the U.S. dollar. Foreign currency losses for the nine-months ended September 30, 2010 totaled $811 compared with $781 for the nine-months ended September 30, 2009, both amounts virtually identical and insignificant as a percentage of total expenses. Amortization for the nine-months ended September 30, 2010 totaled $28,043,a decrease of $2,591,or 8.5%, from the $30,634 for the nine-months ended September 30, 2009. The decrease resulted from fewer amortizable assets, particularlyleasehold improvements which are now fully amortized. 29 INDEX As a result of the foregoing, the Company’s expenses for the nine-months ended September 30, 2010 totaled $1,549,119, an increase of $421,876, or 34.7%, from the $1,127,143 for the nine-months ended September 30, 2009.This produced a loss from operations of $1,415,903, an increase of $478,616, or 51.1%, from the $937,287 loss from operation for the nine-months ended September 30, 2009. For the nine-months ended September 30, 2010, the company also had interest and other Income of $309, a decrease of $1,416, or 82.1%, from the $1,725 for the nine-months ended September 30, 2009. This decrease resulted from both reduced interest rates and reduced balances on which interest was paid. Because of the foregoing, the comprehensive loss for the nine-months ended September 30, 2010 totaled $1,415,594, or $.05 per share an increase of 480,032, or 51.3%, from the $935,562, or $.03 per share of comprehensive loss for the nine months ended September 30, 2009. Liquidity and Capital Resources As of September 30, 2010, the Company had unrestricted cash of $278,841 and working capital of $412,252. This compares with unrestricted cash of $380,800 and working capital of $492,607 as of September 30, 2009. Cash used in operation activities totaled $840,655 for the nine months ended September 30, 2010, an increase of $11,483, or 1.4%, from the $829,172 used in operation for the nine months ended September 30, 2010. This modest increase resulted from a larger net operating loss, lower amortization and a smaller charge for shares issued in satisfaction of corporate obligations which were partially offset by a charge for stock based compensation and smaller charges in non-cash working capital balances. Cash used in investing activities for the nine month ended September 30, 2010 totaled $27,175, all from the purchase of equipment. This was an increase of $22,397, or 468.7%, from the $4778 of cash used in investing activities for the nine months ended September 30, 2009.Forthe nine months ended September 30, 2009,the Company purchased $8267of equipment which was partially offset by proceeds from the sale of equipment of $3489. Cash provided from financing activities for the nine months ended September 30, 2010 totaled $765,871, an increase of $273,752, or 55.6%, from the $492,119 of cash provided by financing activities for the nine months ended September 30, 2009. For the nine months ended September 30, 2010, $750,871 of cash came from the sale of common stock and $15,000 of cash from the exercise of stock options. For the nine months ended September 30, 2009, $490,925 of cash came from the sale of common stock and $1,194 of cash from shares to be issued. As a result of the foregoing, the Company’s unrestricted cash decreased by $101,959 from $380,800 to $278,841. Although the Company had cash of $278,841 and working capital of $412,252, the Company has insufficient funds to carry out its business plan for the next twelve (12) months. Traditionally, the Company has funded its operation through the sale of its shares. Therefore, unless the Company is able to continue to sell its shares in amounts sufficient to cover its cash flow, losses, and capital expenditure requirements, it will be unable to continue as a going concern. 30 INDEX Results of Operations for the Year-Ended December 31, 2009 Compared to the Year-Ended December 31, 2008. Revenue for the year-ended December 31, 2009 totaled $359,582, a decrease of $35,644 or 9.0% from the $395,226 for the year-ended December 31, 2008.This decrease resulted from a 25% decrease during the year in the price of Anvirzel™ and a small decrease in unit sales. Cost of sales for the year-ended December 31, 2009 totaled $128,159, an increase of $17,882 or 16.2% from the $110,277 for the year-ended December 31, 2008.This increase resulted from higher raw material costs, principally oleander.The gross profit margin was 64.4% for the year-ended December 31, 2009, compared to 72.1% for the year-ended December 31, 2008. General and administrative expenses totaled $974,589 for the year-ended December 31, 2009 an increase of $7718 or 0.8% or substantially the same as the $966,871 for the year-ended December 31, 2008. Research and development expenses for the year-ended December 31, 2009 totaled $516,282, an increase of $31,381 or 6.5% from the $484,901 for the year-ended December 31, 2008.The increase in research and development expenses resulted principally from having more clinical trials and test being conducted. There was no stock based compensation for the year-ended December 31, 2009.During the year-ended December 31, 2008, the Company incurred $232,761 of stock based compensation expenses as the Company granted 3,060,000 options to various consultants and directors. For the year-ended December 31, 2009, the Company incurred a loss on foreign currency exchange of $1215.This compares with a foreign currency loss of $4,728 for the year-ended December 31, 2008.All losses from foreign currency exchange occurred because of changes in the Honduran currency against the U.S. dollar. Amortization expenses for the year-ended December 31, 2009 totaled $41,606, a decrease of $2,513 or 5.7% from the $44,119 for the year-ended December 31, 2008.This decrease resulted from fewer amortizable assets, particularly leasehold improvements which are now fully amortized. As a result of the foregoing, the Company’s expenses for the year-ended December 31, 2009 totaled $1,533,692, a decrease of $199,688 or 11.5% from the $1,733,380 for the year-ended December 31, 2008.This produced a loss from operations of $1,302,269 for the year-ended December 31, 2009, a decrease of $146,162 or 10.1% for the loss from operations of $1,448,431 for the year-ended December 31, 2008. For the year-ended December 31, 2009 the Company had interest income of $1,086 a decrease of $17,478 or 94.2% from the $18,564 for the year-ended December 31, 2008.This decrease resulted from both reduced interest rates and reduced balances on which interest was paid.For the year-ended December 31, 2008, the Company had a gain on the sale of equipment of $1,129. There were no sales of equipment during the year-ended December 31, 2009. 31 INDEX Because of the foregoing, the comprehensive loss for the year-ended December 31, 2009 totaled $1,301,183, or $0.04 per share, a decrease of $127,555 or 8.9% from the $1,428,738 or $0.05 per share for the year-ended December 31, 2008. Liquidity The Company as at December 31, 2009 had current assets of $556,778, which included cash of $380,800; inventory of $157,118; accounts receivable of $7,892 and prepaid expenses of $10,968.The Company had liabilities of $64,171 in accounts payable and accruals resulting in net working capital of $492,607.The primary reasons for the $608,184 net decrease in liquid assets compared to year-end 2008 ($1,164,962) is due to the lesser private placement issuance of common shares, the decrease in sales revenue and the payoff of accrued liabilities during 2009.Most cash equivalents are held in a money market fund, earning a variable rate of market interest, at Texas Capital Bank.The balance of cash equivalents are held in various operating accounts at Texas Capital Bank, Banco Ficohsa (located in Honduras) and Banco Credomatic (located in Honduras). Historically, the Company has been able to generate the cash required for operations, as well as its research projects, through the private placement issuances of common shares. While the Company continues to generate considerable interest with investors, given the uncertain state of the capital markets, the Company understands that, during this period of uncertainty, it may have to scale back certain research and development activities in the event that it is unable to fund its operations and research projects through the sale of equity.Should the Company be unable to supplement funding of its operations through private placement issuances of common shares, the Company would be able to temporarily scale back non-committed research on its HIviral and HEP-viral products.The above contingency plan would have minimal effect on the Company’s near term goals as the Company would still be in a position to meet its significant milestones for 2010, being having the first generation of dermal cream selling in the United States, completion of the large animal HIV research and the expansion of oleander plants growing in the field. The Company has no long-term debt and long-term obligations are minimal with less than 5% of the budget earmarked in 2010 and beyond for long term obligations(including office rent and a certain farm lease). Operating leases At December 31, 2009, the Company is committed to operating lease payments for its various premises in the following amounts: $ $ Research and Development As at December 31, 2009, the Company was committed to outsource certain research and development activities to third parties.Estimated payments for future expenditures in accordance with the terms of certain agreements, which are due upon delivery of research data, are approximately $67,294. 32 INDEX Related Party Transactions, Balances and Commitments During 2009, Nerium or its subsidiaries, entered into (or continue to be a party to) the following related party transactions: ● The Company paid Phoenix US a total of $53,024 for access to its leased premises to harvest raw materials during the year.This amount was recorded as a direct cost of raw materials inventory. (2008; $51,480) ● The Company incurred consulting fees of $40,000 (2008; $15,000) for services, (shareholder relations), provided by a director (J. Peter Nettelfield) of the Company.This amount is included in general and administrative expenses. ● Two separate agreements with a minority shareholder of the Company, (Dr. Ulloa).The first agreement, a production and purchasing agreement effective June 2004, entitles the shareholder to receive $3.25 per vial of Anvirzel sold to third parties in exchange for the use of facilities and production supervision.The second agreement, a consulting agreement effective January 2007, entitles the shareholder to receive an additional $3.25 per vial of Anvirzel™ sold to third parties in exchange for consulting services in relation to the production of Anvirzel™.Both agreements remain in effect for as long as Anvirzel™ is produced in Honduras.The Company paid amounts totaling $9,402 in 2009 ($9,667 in 2008) to Dr. Ulloa in accordance with these long-term agreements. ● A consulting agreement with one of the Company’s minority shareholders, Dr. Villatoro.The agreement entitles Dr. Villatoro to receive $1.00 per vial of Anvirzel™ sold to third parties in Central America and $2.00 per vial for patients coming from countries other than Central America, and expires 2018.The Company paid amounts totaling $2,893 in 2009 ($2,967 in 2008) to Dr. Villatoro in accordance with the agreement. The above transactions with the related parties are in the normal course of business and are measured at the exchange amount, which is the amount of consideration established and agreed to by the related parties.Other than as specifically noted above, there are no ongoing contractual or other commitments resulting from the above noted related party transactions. Capital Resources The Company has no long-term debt financing arrangements and does not anticipate incurring any such debt in 2010.Since incorporation, a majority of cash has been raised through private placement issuances of common shares.It is expected that further cash will be raised through issuances of common shares on a private placement, which, along with cash received through continuing product sales, will be sufficient to meet capital requirements for 2010.However, given the uncertain state of the capital markets, the Company has developed a contingency plan in the event that it is unable to generate cash through the sale of equity, which plan includes the scaling back of certain research and development projects. 33 INDEX Future commitments for capital expenditures are as follows: Q4 All Year All Year All Year Farm Lease $ Midway Plaza $ $ Honduran Office $ $ MDACC HIV Study Note (a) $ GRAS Report-ST&T Note (b) $ If this research contract is cancelled before 12/31/2010, no additional payments will be due. Note (a) Specific dates for future payments are not shown, but dependent on future events. Note (b) The date of final payment has not been specifically identified, but is expected to be in Q4, 2010. Results of Operations for the Year Ended December 31, 2008 For the year ending December 31, 2008, revenues of $395,226 were 56% higher than the comparable period of 2007, posting well above the 25% annual growth projected by the Company at the commencement of 2008. The net loss and comprehensive loss for the year ending December 31, 2008, was $1,428,738 or $0.05 per common share. The net loss and comprehensive loss for the comparable period of 2007 was $1,074,508 or $0.04 per common share. During 2008, cash and cash equivalents increased by $154,658 to $900,143 from the YE 2007 balance of $745,485 due to the sale of $1,305,110 of common shares at $1.00 per share. Inventory increased by $108,554 between 2008 ($242,683) and 2007 ($134,129) as “raw material and consumables” increased from $8,033 at year-end 2007 to $103,132 at year-end 2008, due primarily to the purchase of additional oleander biomass during 2008.Prepaid expenses increased by $10,780 in the year ending December 31, 2008 ($16,816) compared to year-end 2007 ($6,036) due to additional research initiatives undertaken by Nerium. Equipment and leaseholds decreased by $4,438 in 2008 ($229,403) vs 2007 ($233,841) due to amortization expense of $44,119 being almost offset by additions attributable to the relocation of the US office in Q1 2008. Total liabilities, all of which were in accounts payable and accrued liabilities, increased by $110,493 during 2008 as compared to 2007, from $62,685 to $173,178, primarily due to an increase in accrued fees related to the prospectus filing and dermal cream research. On a year-ending December 31, 2008 comparative basis, share capital increased by $1,360,471 (2008: $4,100,157; year-end 2007: $2,739,686) primarily due to the private placement issuances of common shares for net proceeds of $1,305,110.Contributed surplus increased by $230,407 (2008: $718,407; year-end 2007: $488,000) due, for the most part, to the addition of stock-based compensation of $232,761 and the reclassification of $2,354 from contributed surplus to share capital due to the exercise of 30,000 stock options by an officer of the Company.The deficit increased $1,428,738 (2008: $3,597,377; year-end 2007: $2,168,639) due to the net loss and comprehensive loss of the same amount. 34 INDEX Liquidity The Company as at December 31, 2008 had current assets of $1,164,962, which included cash and cash equivalents of $900,143; inventory of $242,683; accounts receivable of $5,320 and prepaid expenses of $16,816.The Company had liabilities of $173,178 in accounts payable and accruals resulting in net working capital of $991,784.The primary reasons for the $277,071 increase in liquid assets compared to year-end 2007 ($887,891) is due to the private placement issuance of common shares in the net amount of $1,305,110 and product sales of $395,051.Most cash equivalents are held in a money market fund, earning a variable rate of market interest, at Texas Capital Bank.The balance of cash equivalents are held in various operating accounts at Texas Capital Bank, Banco Ficohsa (located in Honduras) and Banco Credomatic (located in Honduras). Given the Company’s current cash position, coupled with revenue generated from ongoing sales of the Company’s products, the Company is in a position to operate its business, with a majority of its research projects for all of 2009. The Company has no long-term debt and long-term obligations are minimal with less than 5% of the budget earmarked in 2009 and beyond for long term obligations (including office rent and a certain farm lease). Related Party Transactions and Commitments During 2008, Nerium, or any of its subsidiaries, entered into (or continue to be a party to) the following related party transactions: ● The Company paid Phoenix US a total of $63,480 for access to its leased premises to harvest raw materials during the year.This amount was recorded as a direct cost of raw materials inventory. ● The Company incurred consulting fees of $85,957 (2007 - $50,000) during the year for services provided by a company controlled by a director (John F. O’Donnell) of the Company in connection with the Company’s prospectus filing.This amount is included in general and administrative expenses.In addition, as at December 31, 2008 the amount of $85,957 is included in accounts payable and accrued liabilities. ● The Company incurred consulting fees of $15,000 (2007 - $NIL) during the year for services, (shareholder relations), provided by a director (J. Peter Nettelfield) of the Company.This amount is included in general and administrative expenses.In addition, as at December 31, 2008 an amount of $5,000 is included in accounts payable and accrued liabilities in relation to this service. 35 INDEX ● Two separate agreements with a minority shareholder of the Company, (Dr. Ulloa).The first agreement, a production and purchasing agreement effective June 2004, entitles the shareholder to receive $3.25 per vial of Anvirzel sold to third parties in exchange for the use of facilities and production supervision.The second agreement, a consulting agreement effective January 2007, entitles the shareholder to receive an additional $3.25 per vial of Anvirzel™ sold to third parties in exchange for consulting services in relation to the production of Anvirzel™.Both agreements remain in effect for as long as Anvirzel™ is produced in Honduras.The Company paid amounts totaling $9,667 in 2008 ($5,680 in 2007) to Dr. Ulloa in accordance with these long-term agreements. ● A consulting agreement with one of the Company’s minority shareholders, Dr. Villatoro.The agreement entitles Dr. Villatoro to receive $1.00 per vial of Anvirzel™ sold to third parties in Central America and $2.00 per vial for patients coming from countries other than Central America, and expires 2018.The Company paid amounts totaling $2,967 in 2008 ($1,740 in 2007) to Dr. Villatoro in accordance with the agreement. The above transactions with the related parties are in the normal course of business and are measured at the exchange amount, which is the amount of consideration established and agreed to by the related parties.Other than as specifically noted above, there are no ongoing contractual or other commitments resulting from the above noted related party transactions. Capital Resources The Company has no long-term debt financing arrangements and does not anticipate incurring any such debt in 2009.Since incorporation, a majority of cash has been raised through private placement issuances of common shares.It is expected that further cash will be raised through issuances of common shares on a private placement basis, which, along with cash received through continuing product sales, will be sufficient to meet capital requirements for future periods. Results of Operations for the Year Ending December 31, 2007 Nerium experienced its first full year of consolidated operations during 2007 after effectively acquiring the Latin American subsidiaries on December 31, 2006.As a result, events happened in 2007 that significantly impacted the assets, liabilities and shareholder equity accounts.The financial information contained in the Nerium Biotechnology, Inc. Consolidated and Combined Financial Statements Dated December 31, 2008, 2007 and 2006 show a balance sheet, income statement and cash flows for the year 2006 that is essentially only of the Latin American operations which were acquired by Nerium on December 31, 2006.Separate Nerium assets, liabilities, income and expenses prior to January 17, 2007 are immaterial. Cash increased primarily due to the sale and issuance of common shares in the net amount of $1,257,691.Of the $745,485 in cash and cash equivalents at December 31, 2007, $704,745 is held in a Money Market Account at a Texas-based bank where it earns a variable market rate of interest.The Money Market Account is an interest earning deposit account that is federally insured by the FDIC up to the maximum allowed by U.S. law.This account is tied to a checking account which is also insured by the FDIC, and funds are transferred to the checking account, which does not earn interest, from the Money Market Account, as needed.This transfer can function either automatically or manually at the account holder’s discretion. 36 INDEX All other current asset accounts were virtually unchanged between year-end 2007 and year-end 2006. Equipment and leaseholds decreased $24,890 during the year, (2007: $233,841 vs 2006: $258,731) as the $46,685 amortization was partially offset by capital purchases primarily related to the furnishing of the San Antonio office. Current Liabilities of $62,685 at December 31, 2007 increased from $22,741 at December 31, 2006 due to accrued professional fees, most of which related to the auditing of the financial statements for the year then ended and the financial statement preparation for the second and third quarters of 2007. Share Capital increased due to the private placement issuance of common shares of the Company.In 2006, the Company initiated a private placement of up to 3,500,000 common shares.3,300,000 common shares were sold in 2006 at CDN$0.001 per share and the remaining 200,000 were sold in 2007.Current management sold and issued an additional 3,000,000 common shares at CDN$0.50 during the first half of 2007 which netted the Company USD$1,257,691 after share issuance costs of USD$43,762. Contributed Surplus increased from $nil to $488,000 during the 2007 year as the Company received a $20,000 contribution from Phoenix Biotechnology, Inc. (“Phoenix”) for startup of the U.S. office during the first quarter of 2007.Phoenix and the Company have many common shareholders, so a successful launch of the Company was mutually beneficial.The remainder of $468,000 is due to the stock-based compensation granted to officers, directors and advisors.The fair value of 1,950,000 stock options granted on January 17, 2007, which vested immediately, was determined to be $153,000 at $0.08 per option, using the Black-Scholes model for pricing options that includes stock volatility of 105%.The fair value of 800,000 stock options granted on July 9, 2007, which vested immediately, was determined to be $315,000 at $0.39 per option, using the Black-Scholes model for pricing options that includes stock volatility of 105%. The Deficit increased from $1,094,131 as at December 31, 2006 to $2,168,639 as at December 31, 2007 due to net losses incurred during the year.Non cash expenses included in the 2007 loss are $468,000 in stock-based compensation related to the granting of options and $46,685 of amortization. During 2007, sales increased due to an increase in customer base as the Latin American operations re-energized after the acquisition by Nerium.Annual sales had declined over the past five years as the previous owner/management shifted focus from the marketing of Anvirzel™ to research of a new route of administration during 2002. The Company now ships its products to patients located in over 20 countries. Income from medical services declined in 2007 to $499 from $9,279 in 2006. Under the previous owner, a one-time administrative fee was collected up-front.This fee is no longer collected. 37 INDEX In 2007, general and administrative expenses (G&A) increased $510,239 over 2006 due to the initiation of corporate activities of Nerium.G&A of only the Latin American operations in 2006 were $262,213.Corporate activities were negligible for Nerium during FY 2006.However, with the opening of a corporate office in San Antonio during January 2007, a full year of additional administrative expenses was realized. This is primarily centered in new payroll expenses of $172,455, audit and accounting fees of $100,563, legal and consulting fees of $71,934 and management service fees of $30,804. Research and development expenses increased from nil in 2006 to $13,461 in 2007 due to the implementation of research projects that include the oleander plant, the biomass used in production and the freeze-dried oleander extract. Stock-based compensation expense of $468,000 resulted from the granting of stock options to certain officers, directors and advisors during 2007.There were no stock options previously granted.At the end of 2007, Nerium had 2,750,000 stock options granted and outstanding with a weighted-average exercise price of CDN$0.22.The 2,750,000 stock options are in two groups.One group consists of 1,950,000 share options with an exercise price of CDN$0.10 and the second group consists of 800,000 share options with an exercise price of CDN$0.50. Interest income was earned on the Company’s cash position and amounted to $29,657 in 2007.There were no such earnings in 2006. Cash flow in 2007 was negatively impacted by the net operating loss of $1,104,165, $514,685 of which consisted of non-cash charges due to stock-based compensation and amortization.Positive impact was felt from net cash generation through the private placement issuance of common shares in the amount of $1,257,691 and contribution of $20,000 for the startup of the San Antonio office from Phoenix Biotechnology, Inc. The cumulative effect was that the cash position of the consolidated entities went from an opening balance of $20,646 to an ending balance of $745,485. Liquidity Net working capital at year-end 2007 of $825,206 is centered in cash and cash equivalent deposits of $745,485, inventory of $134,129 prepaid expenses of $6,036 and accounts receivable of $2,241.Current liabilities are $62,685 and are all in accounts payable and accruals.$825,206 represents an increase over the $129,133 as at December 31, 2006, primarily due to sale of common shares during the year and an increase in product sales. The Company has no long-term debt and long term obligations are minimal with less than 4% of the budget earmarked in 2008 and beyond for long term obligations. 38 INDEX Related Party Transactions During 2007, Nerium, or any of its subsidiaries, entered into the following related party transactions: ● Raw material, consisting of air-ground oleander plant powder (biomass), was purchased from Phoenix Biotechnology, Inc. in the amount of $488. ● A cash contribution was received from Phoenix Biotechnology, Inc. in the amount of $20,000 that is reflected in contributed surplus. ● Dr. Ulloa, a minority shareholder of Nerium, was paid $5,680 (2006 - $2,085) in accordance with an indefinite term agreement related to production and sale of certain vials of Anvirzel™ and the amount is included in general and administrative expense.The agreement, which remains in full force and effect while Anvirzel™ is being manufactured and/or produced in Honduras, provides Dr. Ulloa with a certain sum for each vial of Anvirzel™ sold. ● Dr. Villatoro, a minority shareholder of Nerium, was paid $1,740 (2006 - $1,276) in accordance with a long-term agreement (to expire in 2018) related to sale of certain vials of Anvirzel™ and the amount is included in general and administrative expense.The agreement, which contains an 18 year term, provides Dr. Villatoro with a certain sum for each vial of Anvirzel™ sold. ● A company controlled by John F. O’Donnell, a director of Nerium, was paid $50,000 (2006–nil) for consulting services related to the organization, reorganization and financing of Nerium. The above transactions with the related parties are in the normal course of business and are measured at the exchange amount, which is the amount of consideration established and agreed to by the related parties.Other than as specifically noted above, there are no ongoing contractual or other commitments resulting from the above noted related party transactions. Capital Resources The Company has no long-term debt financing arrangements and does not anticipate incurring any such debt.Since incorporation, a majority of cash has been raised through private placement issuances of common shares.It is expected that further cash will be raised through issuances of common shares on a private placement basis, which, along with cash received through continuing product sales, should be sufficient to meet capital requirements. 39 INDEX ITEM 6.DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES Directors and Executive Officers The following table sets forth the name, age and the office (if any) held with the Company for each of the officers and directors of the Company. Name Age Position Dennis R. Knocke 58 Chairman of the Board,President & Chief Executive Officer Joseph B. Nester 53 Chief Financial Officer, VP of Operations, Secretary & Treasurer J. Peter Nettelfield 76 Director John F. O’Donnell 62 Director Gustovo A. Ulloa, Jr. 41 Director John C. C. Wansbrough 78 Director Peter A. Leininger, MD 67 Director The term of office of each director expires following the next annual meeting or until their successor is elected or appointed. Further information on the management and board of the Company follows: Dennis R. Knocke.Mr. Knocke has served as the President, Chief Executive Officer and as Chairman of the Board of Directors of the Company since January 2007.Mr. Knocke performs all of the executive management functions commensurate with his position, and also coordinates product research and product development.From January 2000 to December 2006, Mr. Knocke served in an executive management position with Phoenix Biotechnology, Inc. (“Phoenix USA”), and in such capacity was responsible for, among other things, creation of Phoenix USA’s Latin American operations.Mr. Knocke attended Sam Houston State University in Huntsville, TX.From 1998 to 1999, Mr. Knocke was President of Bexar Credentials Verification, Inc., a startup software technology company whose principals included the Bexar County Medical Society, the Texas Medical Liability Trust, and Florida Physicians Insurance Company.Mr. Knocke has also successfully founded and operated several startup health care companies that were acquired by national and international business entities listed on the New York and London stock exchanges.Such companies were involved in the sale of health care equipment to hospitals and home care patients.Mr. Knocke dedicates approximately 100% of his time to the Company.Mr. Knocke is not a party to any non-competition agreement or non-disclosure agreement with the Company. Joseph B. Nester.Mr. Nester has served as Chief Financial Officer, VP Operations, Secretary and Treasurer of the Company since February 2007.In this role with the Company, Mr. Nester is responsible for all financial and accounting activities.In addition, Mr. Nester is actively involved in the coordination of plant growing, harvesting and biomass production, as well as related distribution and testing.From July 2003 to January, 2007, Mr. Nester served in a regulatory compliance capacity at World Savings Bank FSB.Mr. Nester’s additional experience includes eight years (1977 to 1985) with the United States Treasury Department, Office of the Comptroller of the Currency as a National Bank Examiner and twelve years (1985 to 1997) with Frost National Bank in lending. Mr. Nester also has four years experience with a startup pharmaceutical company, where he was initially the Secretary Treasurer and later became its President, and was involved in dealing and liaising with both researchers and regulatory agencies.During this time, Mr. Nester led the company in a successful Phase One clinical study and implementation of a Compassionate Use Investigational New Drug (CUIND) program and had direct involvement with the US FDA, among other regulatory agencies.Mr. Nester has also successfully completed the first level of instruction in brain development at the Institutes for the Achievement of Human Potential in Philadelphia, PA.As a result, for the past twelve years he has been a facilitator of an independent study program on brain development conducted through the University of Texas at San Antonio.Mr. Nester graduated from the University of Texas at Austin with a BBA in General Business.Mr. Nester dedicates approximately 100% of his time to the Company and has not entered into any non-competition or non-discharge agreement with the Company. 40 INDEX J. Peter Nettelfield.Mr. Nettelfield has been a director of the Company since January 2007.Mr. Nettelfield had been a partner in and was active in B.P. Enterprises in San Antonio, Texas, an entity which owns and manages office and warehouse properties. Prior thereto, Mr. Nettelfield was an investment banker for 20 years, serving in various management positions with three separate firms in Toronto, Ontario,Canada. John F. O’Donnell.Mr. O’Donnell has been a director of the Company since June 2006 and is a practicing attorney in Toronto, Ontario, Canada where he is associated with the law firm of Strikeman, Keely, Speigel, Pasternack, LLP.From September, 2003 to December 2007 he was a sole practioner in Toronto and from September 1997 to September 2003 he was affiliated with the firm of Shibley Righton, LLP in Toronto. Mr. O’Donnell holds a degree from the University of Windsor.Mr. O’Donnell also serves as a director of several Canadian listed companies. Gustavo A. Ulloa, Jr.Mr. Ulloa has served as a director of the company since January 2007.Mr. Ulloa is currently the General Manager and Director for Laboratories Francelia, a pharmaceutical laboratory and manufactory facility in Tequciqalpa, Honduras where he has been employed since 1993.Mr. Ulloa has a MS degree in Industrial Engineering from University of Miami (Miami, FL). John C.C. Wansbrough. Mr. Wansbrough was elected to the Board of Directors in June, 2010.Mr. Wansbrough is and has been the Chairman of Rogers Telecommunications Limited, Canada’s largest cable provider, since 1997.For over forty years, he has served in an executive capacity with various trust companies and corporations, has served on numerous boards of directors as well as serving as an adviser to the Minister of State Finance.Mr. Wansbrough holds a B.D. degree from the University of Toronto and is a Chartered Financial Analyst. Peter A. Leininger, M.D. Mr. Leininger was elected to the Board of Directors in June, 2010.He received his MD from the University of Indiana in 1968 and practiced medicine for ten years.In 1978 he joined Kinetic Concepts, Inc., a medical products company where he was its medical director for twenty-one years directing its medical research product engineering and manufacturing.He is currently self employed and has extensive investments in real estate and the hospitality industry.Dr. Leininger has been awarded numerous patents and has presented numerous medical research papers. 41 INDEX B. Officer Compensation and Director’s Compensation.: Name Compensation Dennis R. Knocke $ Joseph B. Nester Directors of the Company receive no cash compensation for their services. Each director, upon joining the Board is granted 150,000 stock options. Directors are also reimbursed for their travel expenses. For 2009, J. Peter Nettelfield, a director, also received $45,000 in consulting fees. The Company has no pension or profit sharing plan.For the most recent calendar year (2009) the Company did not issue any options to any director. All directors serve for a term of one-year from the Company’s annual meeting, or until their successor is elected or appointed. There are no contracts with any director. There is presently only one committee of the Board, an audit committee. The following directors are members of the audit committee and each are independent: J. Peter Nettelfield, John C.C. Wansbrough and Peter A. Leininger, M. D. For the past three years, the Company has had twelve (12) employees. ITEM 7.Major Shareholders and Related Party Transactions A.Major Shareholders. PRINCIPAL HOLDERS OF SECURITIES There are a total of 31,340,033 Common Shares of the Company issued and outstanding as of September 30, 2010.The following table shows, as at the date of this prospectus, each person who is known to the Company, its directors and officers to own, beneficially or of record, directly or indirectly, or to exercise control or direction over, more than 5% of the outstanding Common Shares and the shares held by offices and directors; NAME OF SHAREHOLDER NATURE OF OWNERSHIP NUMBER OF SHARES HELD PERCENTAGE OF CLASS Phoenix Biotechnology Trust Direct Dennis Knocke Indirect Joseph B. Nester Direct Indirect J. Peter Nettelfield Indirect Direct John F. O’Donnell Direct Gustovo A. Ulloa — — John C.C. Wansbrough Direct Indirect Dr. Peter A. Leininger Direct — All Officers and Directors as a Group (7 persons) % 42 INDEX As at the date of this prospectus, the directors and senior officers of the Company, as a group, beneficially own, directly or indirectly, or exercise control or direction over an aggregate of 1,526,346 Common Shares, representing approximately 4.97% of the currently outstanding Common Shares. Each share of Common Stock is entitled to one vote on all corporate matters. The Company has only one class of stock outstanding, Common Stock. The majority of the shareholders are believed to be Canadian. The Company has no relationship with the Phoenix Biotechnology Trust except that its U.S. legal counsel serves as the trustee for the Trust. The Trust was established for the benefit of the Phoenix Biotechnology, Inc. (Phoenix) shareholders because Phoenix was unable to distribute the shares without the shares being registered in both the United States and Canada. The Company is not directly or indirectly owned by another corporation or political unit. Neither is the Company aware of any arrangements which might result in a change of control. As of December 31, 2010, 3,383,001 shares or 10.74% of the issued and outstanding shares and 38.75% of the non-Phoenix Biotechnology Trust shares are owned of record by 28 Canadian persons or entities.Canadian, Honduran and Kuwait persons also indirectly own shares through the Phoenix Biotechnology Trust (“Trust”).Following distribution from the Trust, the Company will continue to be a foreign private issuer. 43 INDEX B.Related Party Transactions and Commitments - See Item 5. Operating and Financial Review and Prospects. ITEM 8.Financial Information SEE ITEM 17. FINANCIAL STATEMENTS ITEM 9.The Offer and Listing The Common Stock, no par value, of the Company has been registered under the laws of the Province of Ontario, Canada, but has not traded. The shares are now being registered in the United States because many of the shareholders of the Company are United States persons.Because the shares have never traded, there is no price history for the shares, nor is there any guaranty that a market will ever develop for the shares unless the Company makes application for the trading of the shares, something about which the Company is undecided at this time. Accordingly, each shareholder should assume that their investment in the shares will be completely illiquid.The securities being registered are common shares, no par value. The Company has no other class of shares outstanding.In total, the Company is registering 30,724,033 shares or the total which may be outstanding as of the effective date of the registration, which represent all of the Company’s issued and outstanding shares.There are no pre-emptive rights. The Company’s transfer agent is Equity Transfer and Trust Company of Toronto, Ontario, Canada.There will be no restriction on the transfer of shares, once the Registration has been completed.The 22,610,045 shares now held by the Phoenix Biotechnology Trust will be distributed to the beneficiaries following the Registration. Because the Company is not seeking to raise any funds through this Registration, only the issued and outstanding shares are being registered.Likewise, no shareholder is selling any of their shares through this Registration.Because there are no additional shares being offered, there is no dilution to any of the existing shareholders.All expenses of the Registration are being borne by the Company. ITEM 10.Additional Information A.Share Capital The Company is authorized to issue an unlimited number of common and preferred, no par value.As of March 31, 2010, 30,724,033 shares of common stock were issued fully paid and outstanding.There are no other classes of equity issued or outstanding.As of March 31, 2010 there were 2,880,000 options outstanding, all issued pursuant to the company’s Stock option Plan.These options are exercisable as follows: Number of Options Exercise Price Last Date for Exe $ Jan 17, 2012 $ July 9, 2012 150,000 $ 1.22 Feb 8, 2013 $ Dec 6, 2013 44 INDEX The following table illustrates the history of the Company’s share capital for the last three and one/quarter years beginning on January 1, 2007 and ending on March 31, 2010. Shares Amount As at December 31, 2006 Private placements (i) and (ii) Share issue costs (ii) — (43,762 ) As at December 31, 2007 Private placement (iii) Share issue costs (iii) — (20,000 ) Stock options exercised Value of stock options exercised — Shares issued in accordance with agreement (iv) As at December 31, 2008 $ Private placement (iii) $ Cancellation of certain founding Shareholders shares, net (vi) (840,000 ) (761 ) Shares issued in accordance with certain agreements (vii) As of December 31, 2009 $ Private placement (viii) Stock options exercised (ix) Fair value of stock options exercised — As at March 31, 2010 $ (i) In October 2006, the Company’s Board of Directors approved a private placement of up to 3,500,000 common shares at a subscription price of CDN$0.001 per common share.The private placement was completed in 2007. (ii) In April 2007, the Company’s Board of Directors approved a private placement of up to 3,000,000 common shares at a subscription price of CDN$0.50 per common share.During 2007, the private placement was completed for gross proceeds of $1,301,272.Share issue costs of $43,762 were incurred relating to the private placement. (iii) In December 2007, the Company’s Board of Directors approved a private placement of up to 2,000,000 common shares of the Company at a subscription price of $1.00 per common share.During the year ended December 31, 2008, the Company issued 1,325,110 shares for gross proceeds of $1,325,110.Share issue costs of $20,000 were incurred relating to the private placement.During the year ended December 31, 2009, the Company issued 545,925 shares for gross proceeds of $545,925. (iv) In November 2008, the Company issued 50,000 common shares in accordance with a research and development agreement.This transaction was recorded at the fair value of the common shares of $50,000 resulting in an increase to share capital and a corresponding expense to research and development. (v) In November 2008, in connection with the Company’s filing of a final non-offering prospectus, the 22,610,045 shares issued pursuant to the share agreement were agreed to be deposited into escrow to be released over a range of up to 36 months in 6 month traunches from the date of initial public offering. 45 INDEX (vi) In February 2009, certain founding shareholders of the Company agreed to surrender a total of 840,000 common shares for cancellation. (vii) In August 2009, the Company issued 118,487 common shares in accordance with a research and development agreement. This transaction was recorded at the fair value of the common shares of $118,487 resulting in an increase to share capital and a corresponding expense to research and development. In addition, the Company also issued 30,000 common shares in accordance with a consulting agreement. This transaction was recorded at the fair value of the common shares of $30,000 resulting in an increase to share capital and a corresponding expense to general and administrative. (viii) In December 2007, the Company’s Board of Directors approved a private placement of up to 2,000,000 common shares of the Company at a subscription price of $1.00 per common share.The private placement was amended in March 2010 to 2,075,500 common shares under the same terms and conditions in order to accommodate an oversubscription of 75,500 common shares for gross proceeds of $204,465 of which $2,194 was received in advance and included in shares to be issued as of December 31, 2009. (ix) During 2009, the Company received consulting services in exchange for 35,400 shares to be issued subsequent to year end, with an estimated fair value of $35,400.During the three month period ended March 31, 2010 the Company continued to receive consulting services in exchange for an additional 12,500 shares to be issued at a later date, with an estimated fair value of $12,500.This amount is included in general and administrative expenses for the three month period ended March 31, 2010.The total amount of shares to be issues as at March 31, 2010 was 47,900 with a total estimated fair value of $47,900. B. Articles of Incorporation The Company is a Canadian Corporation and is qualified to do business in the State of Texas.The Company is authorized to issue an unlimited number of both common and preferred shares, each class having no par value.The Board of Directors has the right to set out the designation rights privileges restrictions and conditions of each series of preferred shares.The common shares are junior to the preferred shares with respect to payment of dividends and the distribution of assets in the event of liquidation or the winding up of the affairs of the company.Any preferred shares will be non-voting shares.The Company must have at least one director, but cannot have more than ten. C. Material Contracts – The Company has a Sponsored Laboratory Study Agreement with M. D. Anderson dated March 13, 2008, for the study of Antiviral Activity of Oleander Extract. The total contract price is $244,163, of which $100,000 has been paid. D. Exchange Contracts.There are no exchange contracts between the United States & Canada 46 INDEX E. Taxation 1. Canada – The Company is taxed only on income earned in Canada.Since the Company currently has no income in Canada, the Company pays no tax in Canada.In the event that the Company ever pays dividends, they will be deemed to be paid from Canada.Accordingly, for U.S. persons, any dividend would be subject to a 15% withholding tax. 2.United States –Since the Company’s business operations are conducted in San Antonio, Texas, the Company is subject to U.S. Corporate Income Tax (34%) and the Texas Margin Tax.However, since the Company has incurred net operating losses since inception, it has paid no federal income tax and has net operations loss carryovers.It does pay a nominal amount of the Texas Franchise Tax. F.Dividends & Paying Agents. The Company currently does not pay a dividend and does not anticipate doing so for the foreseeable future.If and when dividends are paid, they will be paid by the Company’s Transfer Agent. G.Statements by Experts None H. Documents on Display All documents pertaining to the Company are on display at the Company’s offices, 11467 Huebner Road, Suite 175, San Antonio, Texas 78230. I.Subsidiaries Ownership 1. Dragueria Salud Integral S. de R.L. %) 2. Salud Integral S.A. de C.V. %) 3. Farmacia Salud Integral S. de R.L. %) 4. Salud Integral de EL Salvador LTDR de C.V. %) ITEM 11. Quantitive and Qualitive Disclosure About Market Risk Not Applicable ITEM 12. Description of Securities Other Than Equity Securities None ITEM 13. Defaults, Dividend Arrearages and Delinquencies None ITEM 14. Material Modifications to the Rights of Security Holders and Use of Proceeds There have been no modifications to the rights of security holders by the Company. Because the Company is not raising any funds by means of this offering, accordingly, there are no use of proceeds. ITEM 15. 47 INDEX ITEM 16A.Audit Committee Financial Expert The Company’s Board of Directors has determined that all of its audit committee members, Mr. J. Peter Nettelfield, Mr. John C.C. Wansbrough and Dr. Peter A. Leiningerare financial experts and all are independent. ITEM 16B. Code of Ethics The Company’s Board of Directors has adapted a Code of Ethics.This Code of Ethics applies to the Companies principal executive officers, principal financial officer and principal accounting officer.The Code of Ethics is attached as Exhibit 14.1. ITEM 16C.Principal Accountant Fees and Services Year Ended December 31, Audit Fees Audit Related Fees Tax Fees All Other Fees Total All of the services for the above-referenced fees were approved by the audit committee ITEM 16D. Exemption from the Listing Standards for Audit Committee Not Applicable ITEM 16E.Purchase of Equity Securities by the Issuer and Affiliated Purchaser Not Applicable ITEM 16F.Change in Registrant’s Certifying Accountant There has been no change in the Registrant’s Certifying Accountant.MSCM LLP, Chartered Accountants, of Toronto, Ontario, Canada have been the Registrant’s Certifying Accountant since inception. ITEM 16G.Corporate Governance Not Applicable 48 INDEX PART III ITEM 17.Financial Statements The financial statements are attached immediately following the signature page. ITEM 18. Financial Statements See Item 17 ITEM19. Exhibits Articles of Incorporation* Bylaws* Sponsored Laboratory Study Agreement* Code of Ethics*. Subsidiaries of the registrant* Consent of MSCM, LLP Certification of the Chief Executive Officer pursuant to Section 302 of the Sarbanes Oxley Act of 2002 Certification of the Chief Financial Officerpursuant to Section302 of the Sarbanes Oxley Act of 2002 Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350 Certification of Chief Financial Officer pursuant to 18 U.S.C. Section 1350 * Previously filed 49 INDEX SIGNATURES The registrant hereby certifies that it meets all of the requirements for filing on Form 20-F and that it has duly caused and authorized the undersigned to sign this registration statement on its behalf. Nerium Biotechnology, Inc. /s/ Dennis R. Knocke Dennis R. Knocke, President, Chief Executive Officer /s/Joseph B. Nester Joseph B. Nester, Chief Financial Officer Date: February 3, 2011 50 Nerium Biotechnology, Inc. Unaudited Interim Consolidated Financial Statements September 30, 2010 (Expressed in U.S. dollars) NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, part 4, subsection 4.3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited interim consolidated financial statements of Nerium Biotechnology, Inc. (the “Company”) have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these financial statements in accordance with standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. 51 Table of Contents Nerium Biotechnology, Inc. Table of Contents September 30, 2010 Page Unaudited Interim Consolidated Financial Statements Balance Sheets 53 Statements of Changes in Shareholders’ Equity 54 Statements of Operations and Comprehensive Loss 55 Statements of Cash Flows 56 Notes to Financial Statements 75 52 Table of Contents Nerium Biotechnology, Inc.- Financial Statements Interim Consolidated Balance Sheets (Unaudited - expressed in U.S. dollars) September 30, December 31, Assets Current assets Cash and cash equivalents $ $ Accounts receivable Inventory (notes 2 and 3(i)) Prepaid expenses (note 5(b)(iv)) Equipment and leaseholds (note 4) $ $ Liabilities Current liabilities Accounts payable and accrued liabilities $ $ Shareholders’ Equity Share capital (note 5) Shares to be issued (notes 5(b)(i) and (iii)) — Contributed surplus (note 6) Deficit ) ) $ $ Going Concern(note 1) The accompanying notes are an integral part of these interim consolidated financial statements. 53 Table of Contents Nerium Biotechnology, Inc. Interim Consolidated Statements of Changes in Shareholders’ Equity for the year ended December 31, 2009 and the nine month period ended September 30, 2010 (Unaudited) (expressed in U.S. dollars) Shares Outstanding Share Capital Shares to be issued Contributed Surplus Deficit Balance, December 31, 2008 $ $
